EXHIBIT 10.1

EXECUTION COPY

AMENDMENT NO. 1

Dated as of April 18, 2008

to

CREDIT AGREEMENT

Dated as of August 17, 2007

THIS AMENDMENT NO. 1 (“Amendment”) is made as of April 18, 2008 by and among YRC
Worldwide Inc. (the “Company”), the Canadian Borrower and the UK Borrower
(together with the Company, the “Borrowers”), the financial institutions listed
on the signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 17, 2007 by and among the Borrowers from time to
time party thereto, the Lenders and the Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to certain amendments to the Credit Agreement;

HEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:

(a) The Credit Agreement is hereby amended to incorporate the blacklined changes
shown on the marked copy of the Credit Agreement attached hereto as Annex A.

(b) Schedule 3.11 to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 3.11 attached hereto as Annex B.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrowers, the
Required Lenders and the Administrative Agent, (ii) the Consent and
Reaffirmation attached hereto duly executed by the Subsidiary Guarantors,
(iii) evidence reasonably satisfactory to it that, prior to the date hereof, the
Yellow Receivables Facility has been renewed for an additional 364-day period
and (iv) those documents, instruments and legal opinions as are set forth in
Section 4.03 of the amended Credit Agreement attached as Annex A hereto, (b) the
Company shall have paid all fees and reasonable, out-of-pocket expenses of the
Administrative Agent (including, to the extent invoiced, reasonable attorneys’
fees and expenses) in connection with this Amendment



--------------------------------------------------------------------------------

and the other Loan Documents and (c) the Administrative Agent shall have
received for the account of each Lender which delivers its executed signature
page hereto by such time as is requested by the Administrative Agent, an
amendment fee equal to 0.10% of such Lender’s Revolving Commitment and the
amount of such Lender’s outstanding Term Loans; provided that the Amendment to
Section 11.02(c) of the Credit Agreement reflected in the amended Credit
Agreement attached as Annex A hereto shall only be effective to the extent that
all of the Lenders deliver an executed signature page hereto.

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Company By:  

/s/ Christina E. Wise

Name:   Christina E. Wise Title:   Vice President - Treasurer REIMER EXPRESS
LINES LTD./REIMER EXPRESS LTEE, as a Canadian Borrower By:  

/s/ Kenneth P. Bowman

Name:   Kenneth P. Bowman Title:   Vice President and Assistant Secretary YRC
LOGISTICS LIMITED, as a UK Borrower By:  

/s/ Darren Williams

Name:   Darren Williams Title:   Director JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as a US Tranche Lender and as US Tranche
Swingline Lender By:  

/s/ Robert P. Kellas

Name:   Robert P. Kellas Title:   Executive Director JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, TORONTO BRANCH, as Canadian Agent, as a Canadian Tranche
Lender and as Canadian Tranche Swingline Lender By:  

/s/ Drew McDonald

Name:   Drew McDonald Title:   Executive Director



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED, as UK Agent By:  

/s/ Ching Loh

Name:   Ching Loh Title:   Associate JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
LONDON BRANCH, as a UK Tranche Lender and as UK Tranche Swingline Lender By:  

/s/ Robert P. Kellas

Name:   Robert P. Kellas Title:   Executive Director BANK OF AMERICA, N.A., as a
Syndication Agent and as a US Tranche Lender By:  

/s/ Stephen F. O’Sullivan

Name:   Stephen F. O’Sullivan Title:   Senior Vice President BANK OF AMERICA,
N.A. (CANADA BRANCH), as a Canadian Tranche Lender By:  

/s/ Medina Sales de Andrade

Name:   Medina Sales de Andrade Title:   Vice President SUNTRUST BANK, as a
Syndication Agent and as a US Tranche Lender By:  

/s/ Kap Yarbrough

Name:   Kap Yarbrough Title:   Vice President



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, as a Documentation Agent, as a US Tranche Lender
and as a Canadian Tranche Lender By:  

/s/ Peter I. Bystol

Name:   Peter I. Bystol Title:   Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Documentation Agent, as a US Tranche Lender and as a UK
Tranche Lender By:  

 

Name:   Title:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH, as a
Documentation Agent and as a US Tranche Lender By:  

/s/ Victor Pierzchalski

Name:   Victor Pierzchalski Title:   Authorized Signatory LASALLE BANK NATIONAL
ASSOCIATION, as a US Tranche Lender By:  

/s/ David J. Thomas

Name:   David J. Thomas Title:   Senior Vice President THE ROYAL BANK OF
SCOTLAND plc, as a US Tranche Lender and as a UK Tranche Lender By:  

/s/ Angela Reilly

Name:   Angela Reilly Title:   Managing Director



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., as a US Tranche Lender By:  

/s/ William Thomson

Name:   William Thomson Title:   Vice President BANK OF MONTREAL, as a Canadian
Tranche Lender By:  

/s/ Sean Gallaway

Name:   Sean Gallaway Title:   Vice President SUMITOMO MITSUI BANKING
CORPORATION, as a US Tranche Lender By:  

/s/ David A. Buck

Name:   David A. Buck Title:   Senior Vice President UMB BANK, n.a., as a US
Tranche Lender By:  

/s/ David A. Proffitt

Name:   David A. Proffitt Title:   TAIWAN BUSINESS BANK, as a US Tranche Lender
By:  

 

Name:   Title:   MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH,
as a US Tranche Lender By:  

/s/ Tsang-Pei Hsu

Name:   Tsang Pei-Hsu Title:   VP & Deputy General Manager



--------------------------------------------------------------------------------

TAIPEI FUBON COMMERCIAL BANK, NEW YORK AGENCY, as a US Tranche Lender By:  

/s/ Sophia J.H. Jing

Name:   Sophia J.H. Jing Title:   F.V.P. & General Manager HUA NAN COMMERCIAL
BANK, LTD., LOS ANGELES BRANCH, as a US Tranche Lender By:  

/s/ Oliver C.H. Hsu

Name:   Oliver C.H. Hsy Title:   VP & General Manager HUA NAN COMMERCIAL BANK,
LTD., NEW YORK AGENCY, as a US Tranche Lender By:  

/s/ Henry Hsieh

Name:   Henry Hsieh Title:   Assistant Vice President BANK OF COMMUNICATIONS
CO., LTD., NEW YORK BRANCH, as a US Tranche Lender By:  

/s/ Shelley He

Name:   Shelley He Title:   Deputy General Manager CHANG HWA COMMERCIAL BANK,
LTD., NEW YORK BRANCH, as a US Tranche Lender By:  

 

Name:   Title:   FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a US Tranche
Lender By:  

/s/ Larry Jen-Yu Lai

Name:   Larry Jen-Yu Lai Title:   SAVP & Deputy General Manager



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement dated as of August 17, 2007 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) by and among YRC Worldwide Inc. (the “Company”), the
Canadian Borrower and the UK Borrower from time to time party thereto (together
with the Company, the “Borrowers”), the financial institutions from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), which Amendment No. 1 is
dated as of April 18, 2008 (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the
Subsidiary Guarantee Agreement and any other Loan Document executed by it and
acknowledges and agrees that such Subsidiary Guarantee Agreement and each and
every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated: April 18, 2008

[Signature Page Follows]



--------------------------------------------------------------------------------

ROADWAY LLC By:  

 

Name:   Title:   ROADWAY EXPRESS, INC. By:  

 

Name:   Title:   USF HOLLAND INC. By:  

 

Name:   Title:   YELLOW TRANSPORTATION, INC. By:  

 

Name:   Title:   YRC MORTGAGES, LLC By:  

 

Name:   Title:   YRC REGIONAL TRANSPORTATION, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXECUTION COPYANNEX A TO AMENDMENT NO. 1

 

 

LOGO [g39279ex10_1p10.jpg]

CREDIT AGREEMENT

dated as of August 17, 2007

among

YRC WORLDWIDE INC.,

The CANADIAN BORROWERS and UK BORROWERS Parties Hereto,

The Lenders Party Hereto,

BANK OF AMERICA, N.A.

SUNTRUST BANK,

as Syndication Agents,

US BANK NATIONAL ASSOCIATION

WACHOVIA BANK, NATIONAL ASSOCIATION

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,

as Documentation Agents,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH,

as Canadian Agent,

J.P. MORGAN EUROPE LIMITED,

as UK Agent,

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS         Page ARTICLE I Definitions    SECTION 1.01.   Defined
Terms    1 SECTION 1.02.   Classification of Loans and Borrowings    239 SECTION
1.03.   Terms Generally    239 SECTION 1.04.   Accounting Terms; GAAP    240
SECTION 1.05.   Foreign Currency Calculations    240 ARTICLE II The Credits   
240 SECTION 2.01.   Commitments    240 SECTION 2.02.   Loans and Borrowings   
241 SECTION 2.03.   Requests for Borrowings    243 SECTION 2.04.   Canadian
Bankers’ Acceptances    244 SECTION 2.05.   Swingline Loans    247 SECTION 2.06.
  Letters of Credit    249 SECTION 2.07.   Funding of Borrowings    255 SECTION
2.08.   Interest Elections    255 SECTION 2.09.   Termination and Reduction of
Commitments    257 SECTION 2.10.   Increase in Commitments    258 SECTION 2.11.
  Repayment of Loans; Evidence of Debt    259 SECTION 2.12.   Prepayment of
Loans    260 SECTION 2.13.   Fees    261 SECTION 2.14.   Interest    263 SECTION
2.15.   Alternate Rate of Interest    265 SECTION 2.16.   Increased Costs    265
SECTION 2.17.   Break Funding Payments    266 SECTION 2.18.   Taxes    267
SECTION 2.19.   Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs    274 SECTION 2.20.   Mitigation Obligations; Replacement
of Lenders    276 SECTION 2.21.   Designation of Subsidiary Borrowers    277
ARTICLE III Representations and Warranties    278 SECTION 3.01.   Organization;
Powers    278 SECTION 3.02.   Authorization; Enforceability    278 SECTION 3.03.
  Governmental Approvals; No Conflicts    279 SECTION 3.04.   Financial
Condition; No Material Adverse Change    279 SECTION 3.05.   Properties;
Insurance    279 SECTION 3.06.   Litigation and Environmental Matters    280
SECTION 3.07.   Compliance with Laws and Agreements    280 SECTION 3.08.  
Investment Company Status    280

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS             Page SECTION 3.09.   Taxes    280 SECTION 3.10.  
ERISA    280 SECTION 3.11.   Subsidiaries; Ownership of Capital Stock    280
SECTION 3.12.   Disclosure    281 ARTICLE IV Conditions    281 SECTION 4.01.  
Effective Date    281 SECTION 4.02.   Each Credit Event    283 SECTION 4.03.  
Amendment No. 1 Effective Date    83 ARTICLE V Affirmative Covenants    284
SECTION 5.01.   Financial Statements; Ratings Change and Other Information   
284 SECTION 5.02.   Notices of Material Events    286 SECTION 5.03.   Existence;
Conduct of Business    286 SECTION 5.04.   Payment of Obligations    286 SECTION
5.05.   Maintenance of Properties; Insurance    286 SECTION 5.06.   Books and
Records; Inspection Rights    287 SECTION 5.07.   Compliance with Laws    287
SECTION 5.08.   Use of Proceeds and Letters of Credit    288 SECTION 5.09.  
Additional Subsidiary Guarantors 2    88 SECTION 5.10.   Pledges; Collateral;
Further Assurances    89 ARTICLE VI Negative Covenants    291 SECTION 6.01.  
Subsidiary Indebtedness    291 SECTION 6.02.   Liens    291 SECTION 6.03.  
Fundamental Changes    292 SECTION 6.04.   Acquisitions    293 SECTION 6.05.  
Asset Sales    293 SECTION 6.06.   Transactions with Affiliates    294 SECTION
6.07.   Financial Covenants    294 SECTION 6.08.   YRCMI    294 SECTION 6.09.  
Restrictive Agreements    94 SECTION 6.10.   Restricted Payments    95 SECTION
6.11.   Guarantors Under other Indebtedness    95 SECTION 6.12.   Collateral in
Respect of First Tier Foreign Insurance Subsidiaries    95

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS         Page ARTICLE VII Events of Default    295 ARTICLE VIII
The Agents    298 ARTICLE IX    Collection Allocation Mechanism    SECTION 9.01.
   Implementation of CAM    2102 SECTION 9.02.    Letters of Credit    2104
ARTICLE X    Guarantee    ARTICLE XI Miscellaneous    SECTION 11.01.    Notices
   2107 SECTION 11.02.    Waivers; Amendments    2108 SECTION 11.03.   
Expenses; Indemnity; Damage Waiver    2110 SECTION 11.04.    Successors and
Assigns    2111 SECTION 11.05.    Survival    2114 SECTION 11.06.   
Counterparts; Integration; Effectiveness    2115 SECTION 11.07.    Severability
   2115 SECTION 11.08.    Right of Setoff    2115 SECTION 11.09.    Governing
Law; Jurisdiction; Consent to Service of Process    2116 SECTION 11.10.   
WAIVER OF JURY TRIAL    2116 SECTION 11.11.    Headings    2117 SECTION 11.12.
   Confidentiality    2117 SECTION 11.13.    Conversion of Currencies    2117
SECTION 11.14.    USA Patriot Act    2118 SECTION 11.15.    Appointment for
Perfection; Release of Collateral    118

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

  

Schedule 1.01A

   — Initial Subsidiary Guarantors

Schedule 1.01B

   — Mandatory Cost Formulae

Schedule 2.01

   — Lenders and Commitments

Schedule 2.06

   — Existing Letters of Credit

Schedule 2.19

   — Payment Instructions

Schedule 3.11

   — Subsidiaries

Schedule 6.02

   — Existing Liens

EXHIBITS:

  

Exhibit A

   — Form of Assignment and Assumption

Exhibit B-1

   — Form of Borrowing Subsidiary Agreement

Exhibit B-2

   — Form of Borrowing Subsidiary Termination

Exhibit C

   — Form of Issuing Bank Agreement

Exhibit D

   — Form of Subsidiary Guarantee Agreement

Exhibit E

   — List of Closing Documents

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 17, 2007 among YRC WORLDWIDE INC., a
Delaware corporation (the “Company”), the CANADIAN BORROWERS (as defined below),
the UK BORROWERS (as defined below), the LENDERS party hereto, JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as Canadian Agent, J.P. MORGAN
EUROPE LIMITED, as UK Agent, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptance” means a Draft issued by a Canadian Borrower and accepted by a
Canadian Tranche Lender pursuant to this Agreement.

“Acceptance Proceeds” means the cash proceeds derived from the sale of a
specified Acceptance before deduction of the Stamping Fee.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Canadian Agent and
the UK Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus  1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

“Alternative Currency” means any currency other than US Dollars that is freely
available, freely transferable and freely convertible into US Dollars and in
which dealings in deposits are carried on in the London interbank market,
provided that at the time of the issuance, amendment, renewal or extension of
any Letter of Credit denominated in a currency other than US Dollars, Euro,
Pounds Sterling and Canadian Dollars, such other currency is reasonably
acceptable to the Administrative Agent and the Issuing Bank in respect of such
Letter of Credit.

“Alternative Currency LC Exposure” means, at any time, the sum of (a) the US
Dollar Equivalent of the aggregate undrawn and unexpired amount of all
outstanding Alternative Currency Letters of Credit at such time plus (b) the US
Dollar Equivalent of the aggregate principal amount of all LC Disbursements in
respect of Alternative Currency Letters of Credit that have not yet been
reimbursed at such time.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Amendment No. 1 Effective Date” means April 18, 2008.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars, and with respect to any payment hereunder that does not relate to a
particular Loan or Borrowing, the Administrative Agent, (b) with respect to a
Loan or Borrowing denominated in Canadian Dollars, the Canadian Agent, and
(c) with respect to a Loan or Borrowing denominated in Pounds Sterling or Euro,
the UK Agent.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, Eurocurrency Term Loan, ABR Loan or with respect to the facility fees or
utilization increase payable hereunder, or with respect to any Letter of Credit
participation fee under Section 2.13(b), as the case may be, the applicable rate
per annum set forth below under the caption “Eurocurrency Spread for
Eurocurrency Revolving Loans”, “Eurocurrency Spread for Eurocurrency Term
Loans”, “Stamping Fee Rate”, “Facility Fee Rate” or “Utilization Increase ABR
Spread for Loans”, as the case may be, based upon the ratings by Moody’s, S&P
and Fitch, respectively, applicable on such date to the Index Debt:

 

2



--------------------------------------------------------------------------------

Index Debt Ratings:

   Eurocurrency Spread
for Eurocurrency
Revolving Loans     Eurocurrency Spread
for Eurocurrency
Term Loans     Stamping Fee
Rate     Facility Fee Rate     Utilization
Increase
ABR Spread for
Loans  

Category 1

Baa1 by Moody’s, BBB+ by S&P, BBB+ by Fitch or better

   0.32 %   0.425 %   0.32 %   0.08 %   0.05 %

Category 21

Baa2 by Moody’s, BBB by S&P or BBB by Fitch or better

   0.350.60 %   0.500.75 %   0.350.60 %   0.100.15 %   0.100 %

Category 32

Baa3 by Moody’s, BBB- by S&P or BBB- by Fitch

   0.500.80 %   0.6251.00 %   0.500.70 %   0.1250.20 %   0.0250 %

Category 43

Ba1 by Moody’s, BB+ by S&P or BB+ by Fitch

   0.601.00 %   0.8751.25 %   0.601.00 %   0.1500.25 %   0.1250 %

Category 54

Ba2 by Moody’s, BB by S&P or BB by Fitch or lower

   0.801.20 %   1.1251.50 %   0.801.20 %   0.200.30 %   0.1250.25 %

Category 5

Ba3 by Moody’s, BB- by S&P or BB- by Fitch or lower

   1.60 %   2.00 %   1.60 %   0.40 %   0.75 %

If, on any date, the outstanding principal amount of the Revolving Loans exceeds
50% of the aggregate amount of the Revolving Commitments, the Applicable Rate
for Eurocurrency Revolving Loans for such date shall increase by the amount set
forth in the above grid under the caption “Utilization Increase”.

For purposes of the foregoing, (i) if Moody’s, S&P or Fitch shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if two ratings
fall within the same Category and the other rating falls within a different
Category than the Category of the two same ratings, the Applicable Rate shall be
determined by reference to the Category of the two same ratings; (iii) if each
of the ratings fall within different Categories, the Applicable Rate shall be
determined based on the Category of the middle rating; and (iv) if the ratings
established or deemed to have been established by Moody’s, S&P or Fitch for the
Index Debt shall be changed (other than as a result of a change in the rating
system of Moody’s, S&P or Fitch), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Company to the
Administrative Agent and the Lenders pursuant to the terms of Section 5.01 or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

3



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 11.04.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in US Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

“Asset Sale” means any sale, transfer or other disposition by the Company or any
of its Subsidiaries to any Person (including by way of redemption by such
Person) of any asset (including, without limitation, any capital stock or other
securities of, or equity interests in, another Person) other than (a) sales of
inventory for fair value in the ordinary course of business, (b) sales or other
dispositions of obsolete, uneconomic or worn-out assets (including trucks,
tractors, tires, trailers or terminals and related equipment and real property
and related fixtures) in the ordinary course of business, (c) sales by the
Company or any Subsidiary of Receivables under Permitted Receivables Facilities,
(d) sales or other dispositions of assets by the Company or a Subsidiary to the
Company or a Wholly-Owned Subsidiary, and (e) nonexclusive licenses of patents,
copyrights, trademarks, trade secrets and other intellectual property to an
Affiliate of the Company.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, as of any date of determination thereof, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease in connection with a Sale and Leaseback
Transaction.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (ii) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

4



--------------------------------------------------------------------------------

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company, any Canadian Borrower or any UK Borrower, and
“Borrowers” means all of the foregoing.

“Borrowing” means Loans (including one or more Swingline Loans) of the same
Class, Type and currency, made, converted or continued on the same date and, in
the case of Eurocurrency Loans, as to which a single Interest Period is in
effect, or Acceptances issued on the same date and having the same maturity
date.

“Borrowing Minimum” means (a) in the case of a Borrowing (other than ABR
Revolving Loans and Swingline Loans) denominated in US Dollars, $1,000,000,
(b) in the case of an ABR Revolving Loan, $1,000,000, (c) in the case of a
Borrowing (other than Swingline Loans) denominated in Canadian Dollars,
C$1,000,000, (d) in the case of a Borrowing (other than Swingline Loans)
denominated in Pounds Sterling, £500,000, (e) in the case of a Borrowing (other
than Swingline Loans) denominated in Euro, €1,000,000, (f) in the case of a US
Tranche Swingline Loan, $250,000, (g) in the case of a Canadian Tranche
Swingline Loan, C$100,000, (h) in the case of a UK Tranche Swingline Loan
denominated in Pounds Sterling, £100,000, and (i) in the case of a UK Tranche
Swingline Loan denominated in Euro, €100,000.

“Borrowing Multiple” means (a) in the case of a Borrowing (other than Swingline
Loans) denominated in US Dollars, $1,000,000, (b) in the case of a Borrowing
(other than Swingline Loans) denominated in Canadian Dollars, C$500,000, (c) in
the case of a Borrowing (other than Swingline Loans) denominated in Pounds
Sterling, £500,000, (d) in the case of a Borrowing (other than Swingline Loans)
denominated in Euro, €500,000, (e) in the case of a US Tranche Swingline Loan,
$50,000, (f) in the case of a Canadian Tranche Swingline Loan, C$100,000, (g) in
the case of a UK Tranche Swingline Loan denominated in Pounds Sterling,
£100,000, and (h) in the case of a UK Tranche Swingline Loan denominated in
Euro, €100,000.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing, a
Term Loan Borrowing or a Borrowing of Acceptances in accordance with
Section 2.03.

 

5



--------------------------------------------------------------------------------

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan denominated in US Dollars, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in US Dollars in the
London interbank market, (b) when used in connection with a Loan denominated in
Pounds Sterling, “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Pounds Sterling in the London interbank
market, (c) when used in connection with a Loan denominated in Canadian Dollars
or an Acceptance, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Canadian Dollars in Toronto and
(d) when used in connection with a Loan denominated in Euro, the term “Business
Day” shall also exclude (i) any day on which the TARGET payment system is not
open for the settlement of payments in Euro and (ii) any day on which banks in
London are authorized or required by law to remain closed.

“Calculation Period” means, in the case of any Permitted Acquisition, the Test
Period most recently ended prior to the date of any such Permitted Acquisition
for which financial statements are available.

“CAM” means the mechanism for the allocation and exchange of interests in Loans,
participations in Letters of Credit and other extensions of credit under the
several Tranches and collections thereunder established under Article IX.

“CAM Exchange” means the exchange of the Lender’s interests provided for in
Article IX.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII in respect of the Company
or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the sum, without duplication, of (i) the Obligations owed to such Lender
(whether or not at the time due and payable), (ii) the LC Exposure of such
Lender and (iii) the Swingline Exposure of such Lender, in each case immediately
prior to the occurrence of the CAM Exchange Date, and (b) the denominator shall
be the aggregate US Dollar Equivalent (as so determined) of the sum, without
duplication, of (A) the Obligations owed to all the Lenders (whether or not at
the time due and payable), (B) the aggregate LC Exposures of all the Lenders and
(C) the aggregate Swingline Exposures of all the Lenders, in each case
immediately prior to the occurrence of the CAM Exchange Date; provided that, for
purposes of clause (a) above, the Obligations owed to the Swingline Lender will
be deemed not to include any Swingline Loans except to the extent provided in
clause (a)(iii) above.

 

6



--------------------------------------------------------------------------------

“Canadian Agent” means JPMorgan Chase Bank, National Association, Toronto
Branch, in its capacity as Canadian administrative agent for the Canadian
Tranche Lenders hereunder.

“Canadian Base Rate” means, on any day, the annual rate of interest equal to the
greater of:

(a) the annual rate of interest determined by the Canadian Agent as the annual
rate of interest announced from time to time by the Canadian Agent as its prime
rate in effect at its principal office in Toronto on such day for determining
interest rates on Canadian Dollar denominated commercial loans in Canada; and

(b) the annual rate of interest equal to the sum of (A) the CDOR BA Rate (using
a maturity of one month) in effect on such day and (B) 1% per annum.

“Canadian Base Rate”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Base Rate.

“Canadian Borrower” means (i) Reimer Express Lines Ltd./Reimer Express Ltee, a
corporation organized under the laws of Canada and (ii) any other Canadian
Subsidiary that has been designated as such pursuant to Section 2.21 and, in
each case, that has not ceased to be a Canadian Borrower as provided in such
Section.

“Canadian Dollars” or “C$” means the lawful money of Canada.

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any province thereof.

“Canadian Tranche” means the Canadian Tranche Commitments, the Canadian Tranche
Revolving Loans, the Acceptances, the Canadian Tranche LC Exposure and the
Canadian Tranche Swingline Loans.

“Canadian Tranche Commitment” means, with respect to each Canadian Tranche
Lender, the commitment of such Canadian Tranche Lender to make Canadian Tranche
Revolving Loans, to accept Drafts and to acquire participations in Letters of
Credit issued under the Canadian Tranche and Canadian Tranche Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Canadian Tranche Lender’s Canadian Tranche Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.10 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.04. The initial amount of each Canadian Tranche Lender’s
Canadian Tranche Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which Canadian Tranche Lender shall have assumed its
Canadian Tranche Commitment, as applicable. The aggregate amount of the Canadian
Tranche Commitments on the date hereof is $25,000,000.

 

7



--------------------------------------------------------------------------------

“Canadian Tranche Exposure” means, with respect to any Canadian Tranche Lender
at any time, the US Dollar Equivalent of the sum at such time, without
duplication, of (a) such Lender’s Canadian Tranche Percentage of the sum of the
principal amounts of the outstanding Canadian Tranche Revolving Loans and the
face amounts of the outstanding Acceptances, plus (b) the aggregate amount of
such Lender’s Canadian Tranche LC Exposure and Canadian Tranche Swingline
Exposure at such time.

“Canadian Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued under the Canadian
Tranche denominated in US Dollars at such time, (b) the US Dollar Equivalent of
the aggregate undrawn amount of all outstanding Letters of Credit issued under
the Canadian Tranche denominated in an Alternative Currency at such time and
(c) the aggregate amount of all LC Disbursements in respect of Letters of Credit
issued under the Canadian Tranche that have not yet been reimbursed by or on
behalf of the applicable Borrower at such time. The Canadian Tranche LC Exposure
of any Canadian Tranche Lender at any time shall be its Canadian Tranche
Percentage of the total Canadian Tranche LC Exposure at such time.

“Canadian Tranche Lender” means a Lender with a Canadian Tranche Commitment.

“Canadian Tranche Percentage” means, with respect to any Canadian Tranche
Lender, the percentage of the total Canadian Tranche Commitments represented by
such Lender’s Canadian Tranche Commitment. If the Canadian Tranche Commitments
have terminated or expired, the Canadian Tranche Percentages shall be determined
based upon the Canadian Tranche Commitments most recently in effect, giving
effect to any assignments.

“Canadian Tranche Revolving Borrowing” means a Borrowing comprised of Canadian
Tranche Revolving Loans or Acceptances.

“Canadian Tranche Revolving Loan” means a Loan made by a Canadian Tranche Lender
pursuant to Section 2.01(b). Each Canadian Tranche Revolving Loan made to the
Company shall be denominated in US Dollars and shall be a Eurocurrency Loan or
an ABR Loan, and each Canadian Tranche Revolving Loan made to a Canadian
Borrower shall be denominated in Canadian Dollars and shall be a Canadian Base
Rate Loan.

“Canadian Tranche Swingline Exposure” means, at any time, the aggregate
principal amount of all Canadian Tranche Swingline Loans outstanding at such
time. The Canadian Tranche Swingline Exposure of any Canadian Tranche Lender at
any time shall be its Canadian Tranche Percentage of the total Canadian Tranche
Swingline Exposure at such time.

“Canadian Tranche Swingline Lender” means JPMorgan Chase Bank, National
Association, Toronto Branch, in its capacity as lender of Canadian Tranche
Swingline Loans hereunder.

“Canadian Tranche Swingline Loan” means a Loan made by the Canadian Tranche
Swingline Lender to a Canadian Borrower pursuant to Section 2.05.

 

8



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means, with respect to any Person, all rental
obligations of such Person which, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“CDOR BA Rate” means (i) with respect to any Acceptance accepted by a Schedule I
Bank, the yearly rate of interest determined by the Canadian Agent to be
equivalent to the average of the yields applicable to banker’s acceptances
denominated in Canadian Dollars for Schedule I Banks for any specified maturity
quoted on the Reuters Screen CDOR page under “Canadian Interbank Bid BA Rates”
on the day of determination (or on the preceding day, if such day is not a
Business Day) and (ii) with respect to any Acceptance accepted by a Canadian
Tranche Lender other than a Schedule I Bank, subject to section 2.04(j), the
lesser of (A) such yearly rate of interest determined as set forth under clause
(i) plus 0.10% per annum and (B) the arithmetic average (as determined by the
Canadian Agent) of the percentage discount rates (expressed as a decimal and
rounded upward, if necessary, to the nearest 1/100 of 1%) quoted to the Canadian
Agent by such non-Schedule I Bank as the percentage discount rate at which such
bank would, in accordance with its normal practices, at approximately 10:00
a.m., Toronto time, on such day, be prepared to purchase bankers’ acceptances
accepted by such bank having a face amount and term comparable to the face
amount and term of such Acceptance. For the purposes of such pricing, the
Canadian Agent shall notify the Canadian Tranche Lenders of the CDOR BA Rate
applicable to them as soon as is reasonably practicable.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, US Tranche Swingline Loans, US Tranche Term Loans, Canadian Tranche
Revolving Loans, Canadian Tranche Swingline Loans, UK Tranche Revolving Loans,
or UK Tranche Swingline Loans or whether such Borrowing is a Borrowing of
Acceptances, and (b) any Commitment, refers to whether such Commitment is a US
Tranche Commitment, a Canadian Tranche Commitment or a UK Tranche Commitment.

 

9



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of or for the benefit of the
Administrative Agent, on behalf of itself and the Holders of Secured
Obligations, to secure the Secured Obligations; it being understood and agreed
that Collateral does not include the Excluded Property.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create or evidence Liens to
secure the Secured Obligations, including, without limitation, all other
security agreements, pledge agreements, mortgages, deeds of trust, collateral
trust agreements, intercreditor agreements or collateral sharing agreements,
loan agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Company or any of its Subsidiaries and delivered to
the Administrative Agent, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Commitment” means a US Tranche Commitment, a Canadian Tranche Commitment or a
UK Tranche Commitment.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Computation Date” means (i) the date of each Borrowing, (ii) the date of each
request for the issuance or adjustment of the face amount of any Letter of
Credit, (iii) on the last Business Day of each calendar quarter and (iv) solely
during the continuation of an Event of Default, on any other Business Day
elected by the Administrative Agent in its sole discretion.

“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period before deducting therefrom (a) consolidated interest expense of the
Company and its Subsidiaries for such period (to the extent that such
consolidated interest expense was deducted in arriving at Consolidated Net
Income for such period) and (b) provision for taxes based on income that were
included in arriving at Consolidated Net Income for such period, and without
giving effect in any event (i) to any extraordinary gains or any extraordinary
losses, defined (for the avoidance of doubt with effect from and after the
Effective Date) to include any non-recurring, non-cash impairment charge or
asset write-off of the Company and its Subsidiaries pursuant to Financial
Accounting Standards Board Statement No. 142 “Goodwill and Other Intangible
Assets” or Financial Accounting Standards Board Statement No. 144 “Accounting
for the Impairment or Disposal of Long-Lived Assets” and the amortization of
intangibles arising pursuant to Financial Accounting Standards Board Statement
No. 141 or No. 141 (revised 2007) “Business Combinations” (provided that
Consolidated EBIT shall be reduced by any cash payments made during any period
in respect of items excluded by this clause (i) in any prior period), (ii) to
any gains or losses from sales of assets other than from sales of inventory in
the ordinary course of business, (iii) to any writeoff of amortized or deferred
financing, legal and accounting costs in connection with the refinancing of the
YRCMI Credit Agreement and (iv) to non-recurring restructuring and
reorganization charges not to exceed $20,000,000 in any 12 month period.

 

10



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period,
adjusted by adding thereto the amount of all amortization of intangibles
anddepreciation that werewas deducted in arriving at Consolidated Net Income for
such period; it being understood that in determining the Total Leverage Ratio
only, Consolidated EBITDA for any period shall be calculated on a Pro Forma
Basis to give effect to any Significant Acquisitions or Significant Asset
Dispositions during such period.

“Consolidated Indebtedness” means, at any time without duplication, the
aggregate stated balance sheet amount of all Indebtedness (or, (a) if greater,
the aggregate face amount of any Indebtedness issued at a discount, (b) with
respect to the Roadway Bonds, the aggregate face amount of the Roadway Bonds,
(c) with respect to the USF Bonds, the aggregate face amount of the USF Bonds,
and (d) with respect to any Indebtedness (x) of any Person acquired pursuant to
a Permitted Acquisition and not incurred in contemplation of such Permitted
Acquisition and (y) with an aggregate face amount that is less than the
aggregate stated balance sheet amount of such Indebtedness, the aggregate face
amount of such Indebtedness) of the Company and its Subsidiaries at such time
(but including, without limitation, all Loans, Capitalized Lease Obligations and
guaranties of Indebtedness that would otherwise be included under this
definition, but excluding any contingent obligations in respect of letters of
credit). For the avoidance of doubt, Consolidated Indebtedness includes all
Attributable Receivables Indebtedness and excludes all Indebtedness not
reflected on the consolidated balance sheet of the Company and its Subsidiaries.

“Consolidated Interest Coverage Ratio” means, as of the end of any Test Period,
the ratio of Consolidated EBITDA to Consolidated Interest Expense for such Test
Period.

“Consolidated Interest Expense” means, for any period, the sum of the total
consolidated interest expense of the Company and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (a) that portion of Capitalized Lease Obligations of
the Company and its Subsidiaries representing the interest factor for such
period, (b) the interest component of any lease payment under Attributable Debt
transactions paid by the Company and its Subsidiaries for such period and
(c) the interest component of all Attributable Receivable Indebtedness of the
Company and its Subsidiaries for such period; provided that the amortization of
deferred financing, legal and accounting costs with respect to this Agreement
(including the Existing Credit Agreement), the YRCMI Credit Agreement and any
Senior Notes in each case shall be excluded from Consolidated Interest Expense
to the extent same would otherwise have been included therein.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries for such period, determined on a consolidated basis
(after any deduction for minority interests), provided that (a) in determining
Consolidated Net Income, the net income of any other Person which is not a
Subsidiary of the Company or is accounted for by the Company by the equity
method of accounting shall be included only to the extent of the payment of cash
dividends or cash distributions by such other Person to the Company or a
Subsidiary thereof during such period, (b) the net income of any Subsidiary of
the Company (other than

 

11



--------------------------------------------------------------------------------

the Company) shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument or law applicable to such Subsidiary and (c) the
net income (or loss) of any other Person acquired by the Company or a Subsidiary
of the Company in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded.

“Consolidated Net Worth” means, at any date, the consolidated net worth of the
Company and its Subsidiaries at such date, provided that, for purposes of
calculating the foregoing, all of the 3.375% Contingent Convertible Senior Notes
and all of the 5% Contingent Convertible Senior Notes shall be deemed to be
Indebtedness, and not Equity Interests, until the applicable part of any of such
Senior Notes is converted into common stock of the Company.

“Contingent Obligation” means, as to any Person, any obligation of such Person
as a result of such Person being a general partner of any other Person, unless
the underlying obligation is expressly made non-recourse as to such general
partner, and any obligation of such Person guaranteeing any Indebtedness,
Capitalized Lease Obligations, or dividends (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Contract Period” has the meaning given to such term in Section 2.04(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion” means a conversion of a Canadian Base Rate Loan or an Acceptance
pursuant to Section 2.04(l).

 

12



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Foreign Currency” means Canadian Dollars, Pounds Sterling or Euro.

“Discount” has the meaning given to such term in Section 2.04(e)(i).

“Domestic Loan Party” means the Company and the Subsidiary Guarantors.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Draft” means a blank non-interest bearing bill of exchange within the meaning
of the Bills of Exchange Act (Canada) or a blank depository bill within the
meaning of the Depository Bills and Notes Act (Canada), as applicable, drawn by
a Canadian Borrower and addressed to a Canadian Tranche Lender, made payable to
such Lender, bearer or a clearing house bearing such distinguishing letters and
numbers and being in such form as each Canadian Tranche Lender may require.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided, however, that (i) all of the 3.375% Contingent
Convertible Senior Notes and all of the 5% Contingent Convertible Senior Notes
shall be deemed Indebtedness, and not Equity Interests, until the applicable
part of any of such notes is converted into common stock of the Company and
(ii) any other instruments evidencing

 

13



--------------------------------------------------------------------------------

Indebtedness convertible into or exchangeable for common stock of the Company
will be deemed Indebtedness and not Equity Interests, unless any such
instruments would be accounted for in accordance with GAAP as shareholders’
equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” or “€” means the currency constituted by the Treaty on the European Union
and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate with respect to the
applicable currency of such Loan or Borrowing.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrowers, or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot

 

14



--------------------------------------------------------------------------------

rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Exchange Rate Date” means, if on such date any outstanding Revolving Credit
Exposure is (or any Revolving Credit Exposure that has been requested at such
time would be) denominated in a currency other than US Dollars, each of:

(a) the last Business Day of each calendar month,

(b) if an Event of Default has occurred and is continuing, the CAM Exchange Date
and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit or
Swingline Loan.

“Excluded Property” means (a) Permitted Receivables Facility Assets, (b) (i) any
property to the extent any grant of a security interest therein (A) is
prohibited by applicable law or governmental authority or (B) is prohibited by
or constitutes a breach or default under or results in the termination of, or
requires any consent not obtained under any applicable shareholder or similar
agreement or (ii) any lease, license, contract, property right or agreement to
which any Grantor is a party or any of its rights or interests thereunder if,
and only for so long as, the grant of a security interest shall constitute or
result in a breach, termination or default under any such lease, license,
contract, property right or agreement, other than in the case of each of clause
(i) and (ii), to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-408 of the UCC of any relevant
jurisdiction, provided, however, that any portion of any such property, lease,
license, contract, property right or agreement shall cease to constitute
Excluded Property at the time and to the extent that the grant of a security
interest therein does not result in any of the consequences specified above,
(c) any motor vehicle (other than tractors, trailers and other rolling stock and
equipment) consisting of a personal employee or light vehicle having an
individual fair market value not in excess of $40,000 and the perfection of a
security interest in which is excluded from the UCC in the relevant
jurisdiction, (d) interests in real property securing Indebtedness of Yellow
Transportation, Inc. in respect of existing industrial development bonds,
(e) deposit accounts for the sole purpose of funding payroll obligations, tax
obligations or holding funds owned by Persons other than the Grantors,
(f) intercompany promissory notes made by YRRFC to the Receivables Sellers in
connection with the Permitted Receivables Facility and (g) intent-to-use
trademark applications

 

15



--------------------------------------------------------------------------------

to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under Federal law.

“Excluded Taxes” means, with respect to any Lender or Issuing Bank, (a) income
or franchise or similar taxes imposed on (or measured by) its net income by the
United States of America (or any political subdivision thereof), or by the
jurisdiction under which such recipient is organized or incorporated or in which
its principal office or any lending office from which it makes Loans hereunder
is located, (b) any branch profit taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause
(a) above, (c) in the case of a US Tranche Lender (other than a Lender that
becomes a US Tranche Lender by operation of the CAM), any withholding tax that
is imposed by the United States of America (or any political subdivision
thereof) on payments by the Company from an office within such jurisdiction to
the extent such tax is in effect and would apply as of the date such US Tranche
Lender becomes a party to this Agreement or relates to payments received by a
new lending office designated by such US Tranche Lender and is in effect and
would apply at the time such lending office is designated, (d) in the case of a
Canadian Tranche Lender (other than a Lender that becomes a Canadian Tranche
Lender by operation of the CAM), any withholding tax that is imposed (i) by
Canada (or any political subdivision thereof) on payments by a Canadian Borrower
from an office within such jurisdiction or (ii) by the United States of America
(or any political subdivision thereof) on payments by the Company from an office
within such jurisdiction, in either case to the extent such tax is in effect and
would apply as of the date such Canadian Tranche Lender becomes a party to this
Agreement or relates to payments received by a new lending office designated by
such Canadian Tranche Lender and is in effect and would apply at the time such
lending office is designated, (e) in the case of a UK Tranche Lender (other than
a Lender that becomes a UK Tranche Lender by operation of the CAM), any
withholding tax that is imposed (i) by the United Kingdom (or any political
subdivision thereof) on payments by a UK Borrower from an office within such
jurisdiction or (ii) by the United States of America (or any political
subdivision thereof) on payments by the Company from an office within such
jurisdiction, in either case to the extent such tax is in effect and would apply
as of the date such UK Tranche Lender becomes a party to this Agreement or
relates to payments received by a new lending office designated by such UK
Tranche Lender and is in effect and would apply at the time such lending office
is designated, or (f) any withholding tax that is attributable to such Lender’s
failure to comply with Section 2.18(e), except, in the case of clause (c),
(d) or (e) above, to the extent that such withholding tax shall have resulted
from the making of any payment by a Borrower to a location other than the office
designated by the Applicable Agent or such Lender for the receipt of payments of
the applicable type from the applicable Borrower.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 19, 2005, by and among the Company, certain Canadian
borrowers, certain UK borrowers, the lenders party thereto from time to time and
JPMorgan Chase Bank, National Association, as administrative agent thereunder.

“Existing Letters of Credit” has the meaning given to such term in
Section 2.06(k).

 

16



--------------------------------------------------------------------------------

“Existing Disclosed Acquisitions” means solely those specific in-process
Acquisitions the details of which have been disclosed to the Administrative
Agent prior to the Amendment No. 1 Effective Date.

“Exposure” means, with respect to any Lender, such Lender’s US Tranche Total
Exposure, Canadian Tranche Exposure and UK Tranche Exposure.

“Facility Office” has the meaning assigned to such term in Section 2.18(f).

“Fall-Away Event” means the receipt by the Company, on any day following the
Amendment No. 1 Effective Date, of a corporate credit rating of BBB- or better
from S&P and a Corporate Family Rating of Ba1 or better from Moody’s (in each
case, with a stable or better outlook).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests other than a First Tier Foreign Insurance Subsidiary.

“First Tier Foreign Insurance Subsidiary” means a First Tier Foreign Subsidiary
of the Company formed for the purpose of providing insurance primarily to the
Company and its Subsidiaries.

“Fitch” means Fitch, Inc.

“5% Contingent Convertible Senior Note Indenture” means the Indenture, dated as
of August 8, 2003 among the Company and Deutsche Bank Trust Company Americas, as
trustee thereunder, as in effect on the Effective Date and as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.

“5% Contingent Convertible Senior Notes” means the Company’s 5% Contingent
Convertible Senior Notes due 2023 issued pursuant to the 5% Contingent
Convertible Senior Note Indenture.

“Floating Rate Note Indenture” means the Indenture, dated as of May 24, 2005
among the Company and SunTrust Bank, as trustee thereunder, as in effect on the
Effective Date

 

17



--------------------------------------------------------------------------------

and as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“Floating Rate Notes” means the Company’s Senior Floating Rate Notes due 2008
issued pursuant to the Floating Rate Note Indenture.

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, (i) the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction and (ii) Canada and each Province and Territory thereof shall be
deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, the European Union.

“Grantor” means each Domestic Loan Party or any other Subsidiary which is a
party to a Collateral Document.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

18



--------------------------------------------------------------------------------

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (a) each Lender and each Issuing Bank in
respect of its Loans and LC Exposure respectively, (b) the Administrative Agent,
the Issuing Banks and the Lenders in respect of all other present and future
obligations and liabilities of the Company and each Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (c) each Lender and Affiliate of such Lender in respect of Swap
Agreements and Banking Services Agreements entered into with such Person by the
Company or any Subsidiary, (d) each indemnified party under Section 11.03 in
respect of the obligations and liabilities of the Borrowers to such Person
hereunder and under the other Loan Documents, and (e) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.

“Indebtedness” means, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price (deferred in excess of 90
days) of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties and
similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such Indebtedness, such Indebtedness shall be deemed to be
in an amount equal to the fair market value of the property to which such Lien
relates as determined in good faith by such Person), (iv) the aggregate amount
of all Capitalized Lease Obligations of such Person, (v) all obligations of such
Person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, which constitute take-or-pay obligations, (vi) all
Contingent Obligations of such Person, (vii) all obligations under any Swap
Agreement or under any similar type of agreement, except that if any agreement
relating to such obligation provides for the netting of amounts payable by and
to such Person thereunder or if any such agreement provides for the simultaneous
payment of amounts by and to such Person, then in each such case, the amount of
such obligation shall be the net amount thereof, (viii) all Attributable Debt of
such Person and (ix) all Attributable Receivables Indebtedness of such Person.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by any Person in accordance with customary practices
and in the ordinary course of business of such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Index Debt” means, for purposes of determining the applicable Moody’s, S&P or
Fitch rating, (a) the Indebtedness evidenced by this Agreement, if at the time
of such determination, such rating agency maintains a rating on such
Indebtedness and (b) at all other times, the senior, unsecured, long-term
indebtedness for borrowed money of the Company that is not guaranteed by any
other Person or subject to any other credit enhancement; provided that for the
purposes of this clause (b)definition, ratings issued by S&P may be based on the
Company’s corporate credit rating, ratings issued by Moody’s may be based on the
Company’s senior implied ratingCorporate Family Rating, and ratings issued by
Fitch may be based on the Company’s senior unsecured rating.

 

19



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
July 17, 2007 relating to the Company and the Transactions.

“Initial Real Property” means any individual parcel of fee owned real property
of the Company or any Domestic Subsidiary, the value (as determined by reference
to a valuation methodology employed by the Company the details of which have
been disclosed and described in writing to the Administrative Agent prior to the
Amendment No. 1 Effective Date) of which parcel equals or exceeds $2,500,000.

“Initial Subsidiary Guarantor” means each Person listed on Schedule 1.01A.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing or a Term Loan Borrowing in accordance
with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or any Canadian Base Rate Loan, the last day of each March,
June, September and December, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending, as applicable, on the
numerically corresponding day in the calendar month that is seven or fourteen
days (provided that such seven or fourteen day Interest Periods shall only be
available to the Company in connection with managing the timing of a mandatory
prepayment required by Section 2.12(e) in order to avoid break funding payments
pursuant to Section 2.17) or one, two, three or six months thereafter, as the
applicable Borrower may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” means (i) JPMorgan Chase Bank, National Association and (ii) each
other Lender acceptable to the Administrative Agent and the Company (it being
understood that each of Bank of America, N.A., SunTrust Bank, Wachovia Bank,
National Association, and Harris N.A. and their Affiliates is acceptable to the
Administrative Agent) that has entered into an Issuing Bank Agreement, in each
case in its capacity as an issuer of Letters of Credit hereunder, and their
respective successors in such

 

20



--------------------------------------------------------------------------------

capacity as provided in Section 2.06(i); provided that no Person shall at any
time become an Issuing Bank if after giving effect thereto there would at such
time be more than six Issuing Banks. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference to the “Issuing Bank” herein with respect to a particular Letter of
Credit shall mean the Issuing Bank that issued, or is being requested to issue,
such Letter of Credit. In all other cases, a reference to the “Issuing Bank”
means any Issuing Bank or each Issuing Bank, as the context may require.

“Issuing Bank Agreement” means an agreement in the form of Exhibit C, or in any
other form reasonably satisfactory to the Administrative Agent, pursuant to
which a Lender agrees to act as an Issuing Bank.

“JHJ Acquisition” means the Company’s increase in its ownership interests of JHJ
International Transportation Co. Ltd.

“Jiayu Acquisition” means the acquisition by YRC Logistics Asia Limited of 100%
of the equity interests of Shanghai Jiayu Logistics Co., Ltd., pursuant to the
terms of that certain Equity Interest Sale and Purchase Agreement dated as of
December 20, 2007, by and among YRC Logistics Asia Limited, Guoliang Zhai and
Fengjun Qian.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in US Dollars at such time,
(b) the US Dollar Equivalent of the aggregate undrawn amount of all outstanding
Letters of Credit denominated in an Alternative Currency at such time and
(c) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time. The LC Exposure of any
Lender at any time shall be the sum of its US Tranche LC Exposure, its Canadian
Tranche LC Exposure and its UK Tranche LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.10 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and subject to the requirements of Section 2.06(k), the Existing Letters of
Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, (a) if denominated in any currency other than Euro, the rate per annum
determined by the Applicable Agent at approximately 11:00 a.m., London time, on
the Quotation Day for such Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in the currency of such
Borrowing (as reflected on the applicable Reuters screen page), for a period
equal to such Interest Period; or (b) if denominated in Euro, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m., Brussels
time, two

 

21



--------------------------------------------------------------------------------

Business Days prior to the commencement of such Interest Period, by reference to
the Banking Federation of the European Union for deposits in Euro (as reflected
on the applicable Telerate screen), for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by JPMorgan Chase Bank, National Association at approximately
(i) 11:00 a.m., London time, on the Quotation Day for such Interest Period if
such Borrowing is denominated in any currency other than Euro, or (ii) 11:00
a.m., Brussels time, on the Quotation Day for such Interest Period if such
Borrowing is denominated in Euro.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means (a) this Agreement, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement and
each, any promissory notenotes delivered pursuant to this Agreement, any Letter
of Credit applications and the Collateral Documents, and (b) all other
agreements, instruments, documents and certificates executed and delivered to,
or in favor of or for the benefit of, the Administrative Agent or any Lenders
and designated as a “Loan Document”.

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in US Dollars, New York City time, (b) with respect to a Loan or
Borrowing denominated in Canadian Dollars, Toronto time and (c) with respect to
a Loan or Borrowing denominated in Pounds Sterling or Euro, London time.

“Mandatory Cost” is described in Schedule 1.01B.

“Material Adverse Effect” means (a) a material adverse effect on (ai) the
business, assets, operations or condition, financial or otherwise, of the
Company and the Subsidiaries taken as a whole, (bii) the ability of the
Borrowers to perform any of their respective obligations under this Agreement or
(ciii) the rights of or benefits available to the Lenders under this Agreement
and the other Loan Documents or (b) a material impairment of a material portion
of the Collateral or of any Lien on any material portion of the Collateral in
favor of or for the benefit of the Administrative Agent or the priority of such
Liens.

“Material Domestic Subsidiary” means, at any time, (a) any Domestic Subsidiary
of the Company that, together with the total assets of such Domestic
Subsidiary’s consolidated Subsidiaries, has assets as of the last day of the
Company’s most recently

 

22



--------------------------------------------------------------------------------

ended fiscal quarter greater than or equal to 5% of the total assets of the
Company and its Subsidiaries on a consolidated basis on such date, computed in
accordance with GAAP and (b) any other Domestic Subsidiary that would be a
“Material Domestic Subsidiary” based on clause (a) above upon the consummation
of a Significant Acquisition on a Pro Forma Basis for the Calculation Period;
provided that if, at any time, all of the Company’s Domestic Subsidiaries that
are not Material Domestic Subsidiaries (the “Non-Material Domestic
Subsidiaries”), taken as a whole, would constitute a Subsidiary that, together
with the total assets of such Non-Material Domestic Subsidiaries’ consolidated
Subsidiaries, has assets as of the last day of the Company’s most recently ended
fiscal quarter greater than or equal to 10% of the total assets of the Company
and its Subsidiaries on a consolidated basis on such date, computed in
accordance with GAAP (a “10% Domestic Subsidiary”), then the Company shall
designate one or more additional Domestic Subsidiaries as Material Domestic
Subsidiaries to the effect that, after such designation, all of the remaining
Non-Material Domestic Subsidiaries, taken as a whole, would not constitute a 10%
Domestic Subsidiary at such time. Notwithstanding the foregoing, YRCMI at all
times shall be deemed to be a Material Domestic Subsidiary.

“Material Foreign Subsidiary” means a Foreign Subsidiary that owns assets with
an aggregate book value greater than $10,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans, Acceptances
and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of any Borrower or any Subsidiary in an aggregate
principal amount exceeding $40,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Maturity Date” means August 17, 2012.

“Money Market Rate” means, for any day, the LIBO Rate applicable to a
Eurocurrency Borrowing with an Interest Period of one month plus the Applicable
Rate.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of or for the benefit of the Administrative Agent
and the Holders of Secured Obligations, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, title insurance, opinions of
counsel, surveys, appraisals and environmental reports with respect to the
applicable real property (provided that any such surveys, appraisals and/or
environmental reports delivered by the Company which are dated within twelve
(12) months (or such longer period as the Administrative Agent may agree in its
sole discretion) of the Amendment No. 1 Effective Date shall be deemed to
satisfy the delivery requirement in respect of any such real property) as are
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

 

23



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates may
have any liability, contingent or otherwise.

“Net Acceptance Proceeds” means the cash proceeds realized on the issuance and
sale of an Acceptance pursuant to this Agreement after deduction of the Stamping
Fee.

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) the amount of all payments required to be made
as a result of such event to repay Indebtedness (other than Loans) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer).

“Non-Material Domestic Subsidiary” has the meaning given to such term in the
definition of Material Domestic Subsidiary.

“Obligations” means (a) the due and punctual payment of (ia) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to any Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (iib) each
payment required to be made by any Borrower under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, (iiic) each payment required to be made by any Borrower under this
Agreement in respect of any Acceptance, when and as due, whether at maturity, by
acceleration or otherwise, including Stamping Fees, and (ivd) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrowers under this Agreement and the
other Loan Documents, and (b) unless otherwise agreed upon in writing by the
applicable Lender party thereto, the due and punctual payment and performance of
all obligations of the Company or any Subsidiary, monetary or otherwise, under
each Swap Agreement relating to Obligations referred to in the preceding clause
(a) entered into with any counterparty that was a Lender (or an Affiliate
thereof) at the time such Swap Agreement was entered into.

 

24



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant” has the meaning set forth in Section 11.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition (other than an Acquisition of the
Equity Interests of a Person which has not been approved as to its terms (prior
to the closing of such Acquisition) by the Board of Directors or other governing
body of the Person whose Equity Interests are to be acquired); provided that
(a) for any such Acquisition (other than the Jiayu Acquisition) consummated
prior to June 30, 2009, (i) (A) such Acquisition is an Existing Disclosed
Acquisition and (B) the aggregate purchase price for all Existing Disclosed
Acquisitions shall not exceed $30,000,000 or (ii) the Total Leverage Ratio shall
not exceed 3.00 to 1.00 after giving effect (including pro forma effect
reasonably acceptable to the Administrative Agent) thereto and (b) for any such
Acquisition (other than the Jiayu Acquisition) consummated on or after June 30,
2009 until the occurrence of the Fall-Away Event, the Total Leverage Ratio shall
not exceed 3.00 to 1.00 after giving effect (including pro forma effect
reasonably acceptable to the Administrative Agent) thereto.

“Permitted Encumbrances” means:

(a) Liens for unpaid utilities and Liens imposed by law for taxes, in either
case, that are not yet due or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security or
employment laws or regulations;

(d) Liens securing the performance of bids, tenders, trade contracts, government
contracts, leases, statutory obligations, surety and appeal bonds, performance
and return of money bonds and other obligations of a like nature, in each case
in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, use restrictions, minor
defects or irregularities in title, reservations (including reservations in any
original grant from any government of any water or mineral rights or interests
therein) and similar

 

25



--------------------------------------------------------------------------------

encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary; and

(g) Liens in favor of payor banks having a right of setoff, revocation, refund
or chargeback with respect of money or instruments of the Company or any
Subsidiary on deposit with or in possession of such bank;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale or pledge by the Company and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Company and the Receivables Sellers) to the Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Company and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (ii) loans to the Company and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Company and its Subsidiaries which are made
pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent, in each case as such documents and agreements may be
amended, modified, supplemented, refinanced or replaced from time to time so
long as (i) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Company or any
of its Subsidiaries that are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (ii) any such amendments, modifications,
supplements, refinancings or replacements are not adverse in any way to the
interests of the Lenders and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent. It is understood and agreed
that the documentation for the Yellow Receivables Facility delivered to the
Administrative Agent prior to the Effective Date are satisfactory in form and
substance to the Administrative Agent.

 

26



--------------------------------------------------------------------------------

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Prepayment Event” means any Asset Sale with Net Cash Proceeds which, when added
to the aggregate amount of Net Cash Proceeds received from all Asset Sales
occurring in the same fiscal year, exceed $5,000,000.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance a Permitted Acquisition) after the
first day of the relevant Calculation Period as if such Indebtedness had been
incurred (and the proceeds thereof applied) on the first day of the relevant
Calculation Period, (y) the permanent repayment of any Indebtedness (other than
revolving Indebtedness except to the extent accompanied by a corresponding
permanent commitment reduction) after the first day of the relevant Calculation
Period as if such Indebtedness had been retired or redeemed on the first day of
the relevant Calculation Period and/or (z) the Significant Acquisition or
Significant Asset Disposition, if any, then being consummated as well as any
other Significant Acquisition or Significant Asset Disposition consummated after
the first day of the relevant Calculation Period and on or prior to the date of
the respective Significant Acquisition or Significant Asset Disposition then
being effected, as the case may be, with the following rules to apply in
connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have

 

27



--------------------------------------------------------------------------------

been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Calculation Period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed after the first day of the relevant Calculation Period shall
be deemed to have been retired or redeemed on the first day of the respective
Calculation Period and remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Calculation Period, in the
case of floating rate Indebtedness (although interest expense with respect to
any Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); and

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to (x) any Significant Asset Disposition, consummated during the
periods described above, with such Consolidated EBITDA to be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the assets
or Equity Interests which are the subject of such Significant Asset Disposition
for such period or increased by an amount equal to the Consolidated EBITDA (if
negative) applicable thereto for such period; provided that if any Significant
Asset Disposition is of Equity Interests in a Subsidiary of the Company which
remains a Subsidiary after giving effect to such Significant Asset Disposition,
Consolidated EBITDA shall be adjusted to give pro forma effect thereto (as if
such disposition occurred on the first day of the respective period) in
accordance with the rules set forth in the definition of Consolidated Net Income
contained herein and (y) any Significant Acquisition consummated during the
periods described above, with such Consolidated EBITDA to be determined as if
such Significant Acquisition was consummated on the first day of the relevant
Calculation Period, and, in each case, taking into account factually supportable
and identifiable cost savings and expenses directly attributable to such
Significant Acquisition or Significant Asset Disposition which would otherwise
be accounted for as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act, as if such cost savings or expenses were realized on the
first day of the respective period.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Ratable Indenture Liens” means Liens granted in respect of and as required by
debentures, notes or other evidences of Indebtedness (including, without
limitation, the Roadway Bonds and the USF Bonds) issued pursuant to the Roadway
Bond Indenture and/or the USF Bond Indenture, as applicable.

 

28



--------------------------------------------------------------------------------

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).

“Receivables Entity” means a Wholly-Owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Company certifying
that, to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.

“Receivables Sellers” means the Company and those Subsidiary Guarantors that are
from time to time party to the Permitted Receivables Facility Documents.

“Register” has the meaning set forth in Section 11.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding principal amount of Term Loans and unused Commitments
representing at least 51% of the sum of the total Revolving Credit Exposures,
aggregate principal amount of Term Loans and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

29



--------------------------------------------------------------------------------

“Revolving Borrowing” means a Borrowing comprised of US Tranche Revolving Loans,
UK Tranche Revolving Loans, Canadian Tranche Revolving Loans or Acceptances.

“Revolving Commitment” means the US Tranche Revolving Commitment, the Canadian
Tranche Commitment and the UK Tranche Commitment.

“Revolving Credit Exposure” means a US Tranche Revolving Exposure, a Canadian
Tranche Exposure or a UK Tranche Exposure.

“Revolving Loan” means a US Tranche Revolving Loan, a Canadian Tranche Revolving
Loan or a UK Tranche Revolving Loan.

“Roadway Bond Indenture” means the Indenture, dated as of November 30, 2001
among the Company, Roadway Corporation and SunTrust Bank, as trustee thereunder,
as in effect on the Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Roadway Bonds” means Roadway LLC’s (as successor to Roadway Corporation) 81/4%
Senior Notes due 2008 issued pursuant to the Roadway Bond Indenture.

“Rollover” means an issue of Acceptances on the maturity of an outstanding issue
of Acceptances having an aggregate face amount which is less than or equal to
the aggregate face amount of the maturing issue of Acceptances.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

“S&P” means Standard & Poor’s.

“Schedule I Bank” means any Canadian Tranche Lender named on Schedule I to the
Bank Act (Canada).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto) between the Domestic Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Holders of Secured Obligations, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.

 

30



--------------------------------------------------------------------------------

“Senior Notes” means the 5% Contingent Convertible Senior Notes, the Roadway
Bonds, the 3.375% Contingent Convertible Senior Notes and the USF Bonds, as
applicable.

“Significant Acquisition” means any Permitted Acquisition the aggregate
consideration (taking the amount of cash and cash equivalents, the aggregate
amount expected to be paid on or after the date of the respective Permitted
Acquisition pursuant to any earn-out, non-compete, consulting or deferred
compensation or purchase price adjustment or similar arrangements, the fair
market value (as determined in good faith by the Company) of all other non-cash
consideration and the aggregate amount of assumed Indebtedness) for which
exceeds $100,000,000.

“Significant Asset Disposition” means any Asset Sale the aggregate consideration
(taking the amount of cash and cash equivalents, the aggregate amount expected
to be paid on or after the date of the respective Asset Sale pursuant to any
earn-out, non-compete, consulting or deferred compensation or purchase price
adjustment or similar arrangements, the fair market value (as determined in good
faith by the Company) of all other non-cash consideration and the aggregate
amount of assumed Indebtedness) for which exceeds $100,000,000.

“Stamping Fee” means the stamping fee payable at the time of each Acceptance,
calculated and payable in the manner provided for in Section 2.04(f).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable transaction.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) established by any central bank, monetary authority, the Board, the
Financial Services Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in such currency, expressed in the case of each such requirement as a
decimal. Such reserve percentages shall, in the case of Dollar denominated
Loans, include those imposed pursuant to Regulation D of the Board. Eurocurrency
Loans shall be deemed to be subject to such reserve, liquid asset or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, unlimited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
unlimited liability company, partnership, association or other

 

31



--------------------------------------------------------------------------------

entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company; provided, that Persons that
would be required in accordance with GAAP to be consolidated with the Company,
but which are not otherwise controlled by the Company shall be “Subsidiaries”
hereunder solely for the purpose of making calculations under Section 6.07
hereof, but shall not be “Subsidiaries” hereunder for purposes of any
representation, warranty or other covenant hereunder.

“Subsidiary Guarantee Agreement” means the Subsidiary Guarantee Agreement, dated
of even date herewith, substantially in the form of Exhibit D, made by the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders.

“Subsidiary Guarantors” means each Initial Subsidiary Guarantor and each other
Person that becomesis required to become party to a Subsidiary Guarantee
Agreement as a Subsidiary Guarantor, pursuant to the terms of Section 5.09, and
the permitted successors and assigns of each such Person (except to the extent
such successor or assign is relieved from its obligations under the Subsidiary
Guarantee Agreement pursuant to the provisions of this Agreement); provided that
any Person released from the Subsidiary Guarantee Agreement pursuant to the
provisions of Section 5.09 shall no longer be a “Subsidiary Guarantor” unless
and until such Person re-executes the Subsidiary Guarantee Agreement pursuant to
the provisions of Section 5.09.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder entered into with a counterparty that was a
Lender or an Affiliate of a Lender at the time such Swap Agreement was entered
into, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of (a) the US Tranche Swingline
Exposure, (b) the UK Tranche Swingline Exposure and (c) the Canadian Tranche
Swingline Exposure at such time. The Swingline Exposure of any Lender shall be
the sum of (a) the US Tranche Swingline Exposure, (b) the UK Tranche Swingline
Exposure and (c) the Canadian Tranche Swingline Exposure of such Lender at such
time.

 

32



--------------------------------------------------------------------------------

“Swingline Lender” means the US Tranche Swingline Lender, the Canadian Tranche
Swingline Lender or the UK Tranche Swingline Lender.

“Swingline Loan” means a US Tranche Swingline Loan, a Canadian Tranche Swingline
Loan or a UK Tranche Swingline Loan.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means a US Tranche Term Loan and “Term Loans” means the US Tranche
Term Loans.

“Term Loan Borrowing” means a US Tranche Term Loan Borrowing.

“Test Period” means each period of four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period).

“3.375% Contingent Convertible Senior Notes” means the Company’s 3.375%
Contingent Convertible Senior Notes due 2023 issued pursuant to the 3.375%
Senior Note Indenture.

“3.375% Senior Note Indenture” means the Indenture, dated as of November 25,
2003 among the Company and Deutsche Bank Trust Company Americas, as trustee
thereunder, as in effect on the Effective Date and as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

“Total Leverage Ratio” means, as of the end of any Test Period, the ratio of
Consolidated Indebtedness at such time to Consolidated EBITDA for the Test
Period then most recently ended.

 

33



--------------------------------------------------------------------------------

“Tranche” means the US Tranche, the Canadian Tranche or the UK Tranche.

“Tranche Percentage” means, with respect to any Lender, such Lender’s US Tranche
Percentage, Canadian Tranche Percentage or UK Tranche Percentage, as applicable.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and each Borrowing Subsidiary Agreement, the borrowing of Loans
and the use of the proceeds thereof, the issuance of Drafts and the use of
proceeds of Acceptances, the issuance of Letters of Credit hereunder and the
execution, delivery and performance by the Subsidiary Guarantors of the
Subsidiary Guarantee AgreementLoan Parties of the other Loan Documents.

“Trigger Event” means either (a) the Total Leverage Ratio exceeding 3.50 to 1.00
as at the end of any Test Period on or after the Amendment No. 1 Effective Date
and prior to the Fall-Away Event or (b) the receipt by the Company of a
corporate credit rating of BB- or worse from S&P and a Corporate Family Rating
of Ba3 or worse from Moody’s on any day on or after the Amendment No. 1
Effective Date and prior to the Fall-Away Event.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Base Rate or the CDOR BA Rate. A Borrowing of Acceptances shall be
considered to be a “Type” of Borrowing.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other jurisdiction the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Agent” means J.P. Morgan Europe Limited, in its capacity as UK
administrative agent for the UK Tranche Lenders hereunder.

“UK Borrower” means (i) YRC Logistics Ltd.Limited, a company organized under the
laws of England and Wales and (ii) any other UK Subsidiary that has been
designated as such pursuant to Section 2.21 and that, in each case, has not
ceased to be a UK Borrower as provided in such Section.

“UK Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of England and Wales.

“UK Swingline Rate” means, for any day, such rate as the UK Tranche Swingline
Lender shall determine adequately reflects the overnight cost of funds to the UK
Tranche Swingline Lender to make or maintain a UK Tranche Swingline Loan to the
UK Borrowers on such day.

“UK Tranche” means the UK Tranche Commitments, the UK Tranche Revolving Loans,
the UK Tranche LC Exposure and the UK Tranche Swingline Loans.

“UK Tranche Commitment” means, with respect to each UK Tranche Lender, the
commitment of such UK Tranche Lender to make UK Tranche Revolving Loans and to
acquire participations in Letters of Credit issued under the UK Tranche and UK

 

34



--------------------------------------------------------------------------------

Tranche Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such UK Tranche Lender’s UK Tranche Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.10 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04. The initial amount of each UK Tranche Lender’s
UK Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which UK Tranche Lender shall have assumed its UK Tranche
Commitment, as applicable. The aggregate amount of the UK Tranche Commitments on
the date hereof is $10,000,000.

“UK Tranche Exposure” means, with respect to any UK Tranche Lender at any time,
the US Dollar Equivalent of the sum at such time, without duplication, of
(a) such Lender’s UK Tranche Percentage of the sum of the principal amounts of
the outstanding UK Tranche Revolving Loans, plus (b) the aggregate amount of
such Lender’s UK Tranche LC Exposure and UK Tranche Swingline Exposure at such
time.

“UK Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued under the UK Tranche
denominated in US Dollars at such time, (b) the US Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit issued under the
UK Tranche denominated in an Alternative Currency at such time and (c) the
aggregate amount of all LC Disbursements in respect of Letters of Credit issued
under the UK Tranche that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The UK Tranche LC Exposure of any UK Tranche
Lender at any time shall be its UK Tranche Percentage of the total UK Tranche LC
Exposure at such time.

“UK Tranche Lender” means a Lender with a UK Tranche Commitment.

“UK Tranche Percentage” means, with respect to any UK Tranche Lender, the
percentage of the total UK Tranche Commitments represented by such Lender’s UK
Tranche Commitment. If the UK Tranche Commitments have terminated or expired,
the UK Tranche Percentages shall be determined based upon the UK Tranche
Commitments most recently in effect, giving effect to any assignments.

“UK Tranche Revolving Borrowing” means a Borrowing comprised of UK Tranche
Revolving Loans.

“UK Tranche Revolving Loan” means a Loan made by a UK Tranche Lender pursuant to
Section 2.01(c). Each UK Tranche Revolving Loan made to the Company shall be
denominated in US Dollars and shall be a Eurocurrency Loan, and each UK Tranche
Revolving Loan made to a UK Borrower shall be denominated in Pounds Sterling or
Euro and shall be a Eurocurrency Loan.

“UK Tranche Swingline Exposure” means, at any time, the aggregate principal
amount of all UK Tranche Swingline Loans outstanding at such time. The UK
Tranche Swingline Exposure of any UK Tranche Lender at any time shall be its UK
Tranche Percentage of the total UK Tranche Swingline Exposure at such time.

 

35



--------------------------------------------------------------------------------

“UK Tranche Swingline Lender” means JPMorgan Chase Bank, National Association,
London Branch, in its capacity as lender of UK Tranche Swingline Loans
hereunder.

“UK Tranche Swingline Loan” means a Loan made by the UK Tranche Swingline Lender
to a UK Borrower pursuant to Section 2.05.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in a
Designated Foreign Currency or an Alternative Currency, the equivalent in US
Dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.05 using the Exchange Rate with respect to such Designated Foreign
Currency at the time in effect under the provisions of such Section.

“US Dollars” or “$” means the lawful money of the United States of America.

“US Swingline Rate” means (a) with respect to any US Tranche Swingline Loan that
is repaid within one Business Day of the date such US Tranche Swingline Loan was
made, the Alternate Base Rate, and (b) with respect to all other US Tranche
Swingline Loans, the Money Market Rate.

“US Tranche” means the US Tranche Commitments, the US Tranche Revolving Loans,
the US Tranche Term Loans, the US Tranche LC Exposure and the US Tranche
Swingline Loans.

“US Tranche Borrowing” means a US Tranche Revolving Borrowing or a US Tranche
Term Loan Borrowing.

“US Tranche Commitment” means, with respect to each US Tranche Lender, the sum
of such Lender’s US Tranche Revolving Commitment and US Tranche Term Loan
Commitment.

“US Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued under the US Tranche
denominated in US Dollars at such time, (b) the US Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit issued under the
US Tranche denominated in an Alternative Currency at such time and (c) the
aggregate amount of all LC Disbursements in respect of Letters of Credit issued
under the US Tranche that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The US Tranche LC Exposure of any US Tranche
Lender at any time shall be its US Tranche Percentage of the total US Tranche LC
Exposure at such time.

“US Tranche Lender” means a Lender with a US Tranche Commitment.

“US Tranche Percentage” means, with respect to any US Tranche Lender, (a) with
respect to US Tranche Revolving Loans, US Tranche LC Exposure or US Tranche
Swingline Loans, the percentage of the total US Tranche Revolving Commitments
represented by such Lender’s US Tranche Revolving Commitment and (b) with
respect to the US Tranche Term Loans, a percentage equal to a fraction the
numerator of which is such US Tranche Lender’s outstanding principal amount of
the US Tranche Term Loans

 

36



--------------------------------------------------------------------------------

and the denominator of which is the aggregate outstanding amount of the US
Tranche Term Loans of all US Tranche Lenders. If the US Tranche Revolving
Commitments have terminated or expired, the US Tranche Percentages shall be
determined based upon the US Tranche Revolving Commitments most recently in
effect, giving effect to any assignments.

“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.

“US Tranche Revolving Commitment” means, with respect to each US Tranche Lender,
the commitment of such US Tranche Lender to make US Tranche Revolving Loans and
to acquire participations in Letters of Credit issued under the US Tranche and
US Tranche Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such US Tranche Lender’s US Tranche Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.10 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The initial amount
of each US Tranche Lender’s US Tranche Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such US
Tranche Lender shall have assumed its US Tranche Revolving Commitment. The
aggregate amount of the US Tranche Revolving Commitments on the date hereof is
$915,000,000.

“US Tranche Revolving Exposure” means, with respect to any US Tranche Lender at
any time, the sum at such time, without duplication, of (a) such Lender’s US
Tranche Percentage of the sum of the principal amounts of the outstanding US
Tranche Revolving Loans, plus (b) the aggregate amount of such Lender’s US
Tranche LC Exposure and US Tranche Swingline Exposure at such time.

“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a). Each US Tranche Revolving Loan shall be a Eurocurrency Loan or
an ABR Loan.

“US Tranche Swingline Exposure” means, at any time, the aggregate principal
amount of all US Tranche Swingline Loans outstanding at such time. The US
Tranche Swingline Exposure of any US Tranche Lender at any time shall be its US
Tranche Percentage of the total US Tranche Swingline Exposure at such time.

“US Tranche Swingline Lender” means JPMorgan Chase Bank, National Association,
in its capacity as lender of US Tranche Swingline Loans hereunder.

“US Tranche Swingline Loan” means a Loan made by the US Tranche Swingline Lender
to the Company pursuant to Section 2.05.

“US Tranche Term Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(d).

“US Tranche Term Loan Borrowing” means a Borrowing comprised of US Tranche Term
Loans.

 

37



--------------------------------------------------------------------------------

“US Tranche Term Loan Commitment” means (a) as to any US Tranche Lender, the
aggregate commitment of such US Tranche Term Lender to make US Tranche Term
Loans as set forth on Schedule 2.01 or in the most recent Assignment and
Assumption executed by such US Tranche Lender and (b) as to all US Tranche
Lenders, the aggregate commitment of all US Tranche Lenders to make US Tranche
Term Loans, which aggregate commitment shall be $150,000,000 on the Effective
Date. After advancing the US Tranche Term Loan, each reference to a US Tranche
Lender’s US Tranche Term Loan Commitment shall refer to that US Tranche Lender’s
US Tranche Percentage of the US Tranche Term Loans.

“US Tranche Total Exposure” means, with respect to any US Tranche Lender at any
time, the sum at such time, without duplication, of (a) (i) such Lender’s US
Tranche Percentage of the sum of the principal amounts of the outstanding US
Tranche Revolving Loans, plus (ii) the aggregate amount of such Lender’s US
Tranche LC Exposure and US Tranche Swingline Exposure at such time and (b) an
amount equal to the aggregate principal amount of such Lender’s US Tranche Term
Loans outstanding at such time.

“USF” means USF CorporationYRC Regional Transportation, Inc., a Delaware
corporation.

“USF Bonds” means USF’s 61/2% Guaranteed Notes due May 1, 2009 and 81/2%
Guaranteed Notes due April 15, 2010 issued pursuant toBond Indenture” means the
Indenture, dated as of May 5, 1999 among USF, the guarantors named therein, and
The Bank of New York (successor-in-interest to JPMorgan Chase Bank, National
Association, (successor by merger to Bank One, NA, as successor-in-interest to
NBD Bank), as trustee thereunder, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof.

“USF Bonds” means USF’s 61/2% Guaranteed Notes due May 1, 2009 and 81/2%
Guaranteed Notes due April 15, 2010 issued pursuant to the USF Bond Indenture.

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is owned by
such Person and/or one or more Wholly-Owned Subsidiaries of such Person, (b) any
partnership, association, joint venture or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person has a 100% Equity
Interest (other than directors’ qualifying shares) and (c) any corporation,
partnership, association, business trust or limited liability entity (i) that is
formed under the laws of a jurisdiction other than the United States of America,
any State thereof, or the District of Columbia and (ii) with respect to which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person owns all
of the economic benefit of a 100% equity interest, whether through an agent or
otherwise; provided, that, if such Person is prohibited by law from owning 100%
of such economic benefit, such Person owns all of such economic benefit that it
may lawfully own and in any event not less than 98% of the total economic
benefit of ownership of such entity.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

38



--------------------------------------------------------------------------------

“Yellow Receivables Facility” means that certain receivables facility and trust
evidenced by the Second Amended and Restated Receivables Purchase Agreement,
dated as of May 24, 2005, among YRRFC, Falcon Asset Securitization Company LLC,
Variable Funding Capital Company LLC, Three Pillars Funding LLC, Amsterdam
Funding Corporation, the financial institutions party thereto as “Committed
Purchasers”, Wachovia Bank, National Association, as co-agent, SunTrust Capital
Markets, Inc., as co-agent, ABN AMRO Bank, N.V., as co-agent and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago), as
co-agent and as administrative agent, and the Amended and Restated Receivables
Sale Agreement dated as of May 24, 2005, among Yellow Transportation, Inc.,
Roadway Express, Inc., USF Reddaway Inc., USF Holland Inc. and YRRFC, in each
case, as amended, refinanced, renewed or replaced.

“YRCMI” means YRC Mortgages, LLC, a Delaware limited liability company.

“YRCMI Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of September 10, 2004, among the Company, YRCMI, as lender,
and Yellow Transportation, Inc., as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“YRRFC” means Yellow Roadway Receivables Funding Corporation, a Delaware
corporation.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “US Tranche Revolving Borrowing”)
or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

39



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Canadian Tranche Exposure, the UK Tranche Exposure or any related amount, the
Administrative Agent shall determine the Exchange Rate as of the applicable
Exchange Rate Date with respect to Canadian Dollars, Euro, Pounds Sterling and
each Alternative Currency in which any requested or outstanding Letter of Credit
is denominated and shall apply such Exchange Rates to determine such amount (in
each case after giving effect to any Borrowings to be made or repaid and any
Letters of Credit to be issued, amended, renewed, extended or terminated, to the
extent practicable on or prior to the applicable date for such calculation). The
amount of any LC Disbursement made by an Issuing Bank in an Alternative Currency
and not reimbursed by the Company shall be determined as set forth in paragraph
(e) or (m) of Section 2.06, as applicable.

(b) For purposes of any determination under Section 6.01 or 6.02 or under
paragraph (f), (g) or (k) of Article VII, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates in effect on the
date of such determination; provided that no Default or Event of Default shall
arise as a result of any limitation set forth in US Dollars in Section 6.01 or
6.02 being exceeded solely as a result of changes in currency exchange rates
from those rates applicable at the time or times Indebtedness or Liens were
initially consummated in reliance on the exceptions under such Sections.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans to the
Company from time to time during the Availability Period in US Dollars in an
aggregate principal amount at any time outstanding that will not result in
(i) such Lender’s US Tranche Revolving Exposure exceeding its US Tranche
Revolving Commitment or (ii) the aggregate amount of the Lenders’ US Tranche
Revolving Exposures exceeding the aggregate amount of the US Tranche Revolving
Commitments.

 

40



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each Canadian Tranche
Lender agrees to make Canadian Tranche Revolving Loans to the Canadian Borrowers
in Canadian Dollars and/or to the Company in US Dollars and to accept Drafts
issued by the Canadian Borrowers in Canadian Dollars from time to time during
the Availability Period in an aggregate principal amount of Loans and face
amount of Acceptances at any time outstanding that will not result in (i) such
Lender’s Canadian Tranche Exposure exceeding its Canadian Tranche Commitment or
(ii) the aggregate amount of the Lenders’ Canadian Tranche Exposures exceeding
the aggregate amount of the Canadian Tranche Commitments.

(c) Subject to the terms and conditions set forth herein, each UK Tranche Lender
agrees to make UK Tranche Revolving Loans to the UK Borrowers in Pounds Sterling
or Euro and/or to the Company in US Dollars from time to time during the
Availability Period in an aggregate principal amount of Loans at any time
outstanding that will not result in (i) such Lender’s UK Tranche Exposure
exceeding its UK Tranche Commitment or (ii) the aggregate amount of the Lenders’
UK Tranche Exposures exceeding the aggregate amount of the UK Tranche
Commitments.

(d) Subject to the terms and conditions set forth herein, each US Tranche Lender
agrees to make a US Tranche Term Loan in US Dollars to the Company on the
Effective Date, in an amount equal to such US Tranche Lender’s US Tranche Term
Loan Commitment and by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent.

(e) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts prepaid or repaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each US Tranche Revolving Loan shall be
made as part of a Borrowing consisting of US Tranche Revolving Loans made by the
US Tranche Lenders ratably in accordance with their respective US Tranche
Revolving Commitments. Each Canadian Tranche Revolving Loan shall be made as
part of a Borrowing consisting of Canadian Tranche Revolving Loans made by the
Canadian Tranche Lenders ratably in accordance with their respective Canadian
Tranche Commitments. Each Acceptance shall be issued in accordance with
Section 2.04. Each UK Tranche Revolving Loan shall be made as part of a
Borrowing consisting of UK Tranche Revolving Loans made by the UK Tranche
Lenders ratably in accordance with their respective UK Tranche Commitments. Each
US Tranche Term Loan shall be made as part of a Borrowing consisting of US
Tranche Term Loans made by the US Tranche Lenders ratably in accordance with
their respective US Tranche Term Loan Commitments. The failure of any Lender to
make any Loan required to be made by it or to accept any Acceptance required to
be accepted by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several, and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required hereunder.

(b) Subject to Section 2.15,

(i) each US Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case as the Company may request in
accordance herewith;

 

41



--------------------------------------------------------------------------------

(ii) each Canadian Tranche Revolving Borrowing shall be comprised entirely of
Acceptances or Canadian Base Rate Loans, in each case as a Canadian Borrower may
request in accordance herewith, or entirely of Eurocurrency Loans or ABR Loans,
in each case as the Company may request in accordance herewith;

(iii) each UK Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans, in each case as the Company or a UK Borrower may request in
accordance herewith;

(iv) each US Tranche Term Loan Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case as the Company may request in
accordance herewith;

(v) each US Tranche Swingline Loan shall bear interest by reference to the US
Swingline Rate;

(vi) each Canadian Tranche Swingline Loan shall be a Canadian Base Rate Loan;
and

(vii) each UK Tranche Swingline Loan shall bear interest by reference to the UK
Swingline Rate.

Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.15, 2.16, 2.17 and 2.18 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) Each Borrowing (other than Acceptances) shall be in an aggregate amount that
is at least equal to the Borrowing Minimum and an integral multiple of the
Borrowing Multiple; provided that an ABR Revolving Borrowing may be made in an
aggregate amount that is equal to the aggregate available US Tranche Revolving
Commitments, Canadian Tranche Commitments or UK Tranche Commitments, as
applicable, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) and a Canadian Base Rate
Revolving Borrowing may be made in an aggregate amount that is equal to the
aggregate available Canadian Tranche Commitments. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten US Tranche Eurocurrency Borrowings
outstanding, a total of five Canadian Tranche Eurocurrency Revolving Borrowings
outstanding or a total of five UK Tranche Eurocurrency Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
or, in the case of an Acceptance, if the maturity date thereof would occur after
the Maturity Date.

 

42



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Applicable Agent (and the Administrative Agent, if the Applicable Agent is not
the Administrative Agent) of such request by telephone:

(a) in the case of a Eurocurrency Borrowing, not later than 1:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing,

(b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, one Business Day before the date of the proposed Borrowing,

(c) in the case of a Canadian Base Rate Revolving Borrowing, not later than 1:00
p.m., Local Time, one Business Day before the date of the proposed Borrowing,
and

(d) in the case of a Borrowing of Acceptances, not later than 1:00 p.m., Toronto
time, two Business Days before the date of the proposed Borrowing.

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed by 2:00 p.m. (Local Time) on the same Business Day by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by the applicable Borrower, or by
the Company on behalf of the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

(ii) whether the requested Borrowing is to be a US Tranche Borrowing, a UK
Tranche Revolving Borrowing or a Canadian Tranche Revolving Borrowing;

(iii) the currency (in the case of a Borrowing other than a US Tranche Term Loan
Borrowing which is only available in US Dollars) and aggregate principal amount
(in the case of Loans) or face amount (in the case of Acceptances) of the
requested Borrowing;

(iv) the date of the requested Borrowing, which shall be a Business Day;

(v) the Type of the requested Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vii) in the case of a Borrowing of Acceptances, the term applicable thereto,
which shall be a period contemplated by Section 2.04(a); and

 

43



--------------------------------------------------------------------------------

(viii) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (i) in the case of a Borrowing under the US Tranche, an ABR
Borrowing, (ii) in the case of a Borrowing under the UK Tranche, a Eurocurrency
Borrowing, and (iii) in the case of a Borrowing under the Canadian Tranche
denominated in (x) Canadian Dollars, a Canadian Base Rate Borrowing, and (y) US
Dollars, an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the relevant Borrower shall be deemed
to have selected an Interest Period of one month’s duration. If no term is
specified with respect to any requested Borrowing of Acceptances, then the
relevant Borrower shall be deemed to have selected a term of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Applicable Agent shall advise each Lender that will make a
Loan or accept a Draft as part of the requested Borrowing of the details thereof
and of the amount of the Loan to be made or the face amount of the Draft to be
accepted by such Lender as part of the requested Borrowing.

SECTION 2.04. Canadian Bankers’ Acceptances.

(a) Notice and Term. Any Canadian Borrower may give the Canadian Agent
instructions (which must be received by the Canadian Agent before 12:00 noon
(Toronto time) on the second Business Day before the proposed date of a
requested Borrowing to be effective) that it wishes to have Drafts accepted
under this Agreement on any proposed Business Day and stating the aggregate face
amount and the term applicable to such Drafts. The term of such Drafts must be a
period of one, two, three or six months (the “Contract Period”), and be subject
to marketability, maturing on or before the end of the Availability Period.

(b) Face Amount of Drafts. The aggregate face amount of an issue of Drafts to be
accepted on any particular date of a requested Borrowing must be C$5,000,000 or
a whole number multiple of C$1,000,000 in excess thereof. The face amount of
each Acceptance shall be a whole number multiple of C$100,000. The Canadian
Agent will round allocations among the Canadian Tranche Lenders to ensure that
each Acceptance issued has a face amount which is a whole number multiple of
C$100,000, and such rounded allocation shall constitute the Canadian Tranche
Lenders’ respective Canadian Tranche Percentages of an issue of Acceptances for
the purposes of this Agreement.

(c) Power of Attorney. In order to facilitate issues of Acceptances pursuant to
this Agreement, each Canadian Borrower authorizes each Canadian Tranche Lender,
and for this purpose appoints each Canadian Tranche Lender its lawful attorney,
to complete, sign and endorse Drafts issued in accordance with Sections 2.04(a)
and (b) on its behalf in handwritten or by facsimile or mechanical signature or
otherwise and, once so completed, signed and endorsed, and following acceptance
of them as an Acceptance under this Agreement, then purchase, discount or
negotiate such Acceptances in accordance with the provisions of this
Section 2.04. Drafts so completed, signed, endorsed and negotiated on behalf of
any Canadian Borrower by any Canadian Tranche Lender shall bind such Canadian
Borrower as fully and effectively as if so performed by an authorized officer of
such Canadian Borrower. No Canadian Tranche Lender shall be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such

 

44



--------------------------------------------------------------------------------

instrument except the gross negligence or willful misconduct of such Canadian
Tranche Lender or its officers, employees, agents or representatives.
Alternatively, each Canadian Borrower agrees that, at the request of the
Canadian Agent, each Canadian Borrower shall deliver to the Canadian Agent a
“depository note” which complies with the requirements of the Depository Bills
and Notes Act (Canada), and consents to the deposit of any such depository note
in the book-based debt clearance system maintained by the Canadian Depository
for Securities.

(d) Restrictions. The Canadian Agent shall have the discretion to restrict the
term and maturity date of an issue of Acceptances and the number of issues of
Acceptances outstanding at any one time. Unless the Canadian Agent notifies each
Canadian Borrower to the contrary, the maximum number of issuances of
Acceptances outstanding at any time is limited to five in total for all Canadian
Borrowers.

(e) Discount and Sale of Acceptances.

(i) Except as otherwise provided in Section 2.04(j), each Canadian Tranche
Lender shall purchase for its own account Acceptances accepted by such Canadian
Tranche Lender on the date of such Borrowing at the purchase price equal to the
face amount of such Acceptances less an amount equal to the amount (the
“Discount”) that yields to such Canadian Tranche Lender (excluding the Stamping
Fee) an interest rate per annum equal to the CDOR BA Rate applicable to such
Acceptance for the applicable term of such Acceptances.

(ii) Except as otherwise provided in Sections 2.04(l) and (m), each Canadian
Tranche Lender shall pay the Net Acceptance Proceeds of its Canadian Tranche
Percentage of each issue of Acceptances to the Canadian Agent on the date of
such Borrowing in exchange for delivery of such Acceptances. Such Net Acceptance
Proceeds, when received by the Canadian Agent, will be advanced by bank transfer
to the credit of the applicable Canadian Borrower’s account.

(iii) Each Canadian Tranche Lender may at any time and from time to time
purchase, hold, sell, rediscount or otherwise dispose of any Acceptance, and no
such dealing shall prejudice or impair any Canadian Borrower’s obligations under
Section 2.04(g).

(f) Stamping Fee. A stamping fee is payable by the applicable Canadian Borrower
to each accepting Canadian Tranche Lender on the issuance of each Acceptance and
shall be calculated upon the face amount of each such Acceptance for the
duration of its term on the basis of the actual number of days to elapse from
the date of its acceptance up to the maturity date of the Acceptance, calculated
at the Applicable Rate. Each accepting Canadian Tranche Lender shall be entitled
to deduct from the Acceptance Proceeds to be remitted to the Canadian Agent
pursuant to Subsection 2.04(e)(ii) the stamping fee payable to it as determined
in accordance with this Section 2.04(f).

(g) Payment of Acceptances. Subject to Section 2.04 (l) and (m), each Canadian
Borrower shall pay to each Canadian Tranche Lender the full face amount of each
Acceptance accepted by such Canadian Tranche Lender for its account on the
maturity

 

45



--------------------------------------------------------------------------------

date of such Acceptance. If an Acceptance matures and such Canadian Borrower has
not made such payment, nor effected a Conversion or Rollover pursuant to
Section 2.04(l) or (m), respectively, such Canadian Borrower shall be deemed to
have provided for payment of the full face amount of the Acceptance by
Conversion of such Acceptance into a Canadian Base Rate Loan in a principal
amount equal to the full face amount of the Acceptance on its maturity date.

(h) Waivers. No Canadian Borrower shall claim from any Canadian Tranche Lender
any days of grace for the payment at maturity of any Drafts presented and
accepted by such Canadian Tranche Lender pursuant to this Agreement. In
addition, each Canadian Borrower waives demand, presentment for payment,
protest, notice of protest, dishonor, notice of dishonor and any other notice or
defense to payment (including the doctrine of merger) which might otherwise
exist if for any reason an Acceptance is held by any Canadian Tranche Lender in
its own right at the maturity thereof.

(i) Notice of Maturing Acceptances. The applicable Canadian Borrower shall give
the Canadian Agent, before 12:00 noon (Toronto time) on the second Business Day
before the maturity of any Acceptances, a notice of repayment or Borrowing
Request requesting a Conversion or Rollover in respect of such Acceptances in
order to permit each Canadian Tranche Lender to organize its internal funding
requirements to fund the payment of the face amount of such Acceptances to the
respective holders thereof upon or following maturity.

(j) B/A Equivalent Advances. If a Canadian Tranche Lender is not a Canadian
chartered bank or is not permitted by applicable law to, or does not by virtue
of policy or customary practice, accept Drafts for the purpose of subsequent
sale as a bankers’ acceptance (a “Non-Acceptance Lender”), each time a Canadian
Borrower gives a Borrowing Request for an issue of Acceptances, such
Non-Acceptance Lender shall, in lieu of accepting and purchasing Acceptances
pursuant to Section 2.04(e), make an advance in Canadian Dollars to such
Canadian Borrower (a “B/A Equivalent Advance”) in the amount equal to the
Acceptance Proceeds which would be derived from a hypothetical sale of Drafts
accepted by it (“Notional Acceptances”) in the aggregate face amount of its
Canadian Tranche Percentage of such requested issue of Acceptances at a discount
rate that yields to such Non-Acceptance Lender (excluding the Stamping Fee) an
interest rate per annum equal to the CDOR BA Rate for Acceptances accepted by a
Canadian Tranche Lender that is not a Schedule I Bank. Any B/A Equivalent
Advance shall be repayable on the maturity of such issue of Acceptances. A
Non-Acceptance Lender shall be entitled to deduct from the amount of its B/A
Equivalent Advance to be paid to the Canadian Agent pursuant to Subsection
2.04(e)(ii) an amount equal to the Stamping Fee determined in accordance with
Section 2.04(f) that would have been payable to it with respect to the Notional
Acceptances corresponding to the B/A Equivalent Advance. For the purposes of
this Agreement each reference to an issue of Acceptances or Acceptances issued
by a Non-Acceptance Lender shall be deemed to include, where relevant, B/A
Equivalent Advances, with the necessary changes being made to fit the context.

(k) Calculation of Net Acceptance Proceeds. The Net Acceptance Proceeds for any
Acceptances purchased by a Canadian Tranche Lender may be determined in
accordance with the following formula:

LOGO [g39279ex10_1p60.jpg]

 

46



--------------------------------------------------------------------------------

where n is the number of days to elapse in the term of the Acceptances, CDOR BA
Rate is the applicable rate for such Acceptance and is expressed as a decimal
and AR is the Applicable Rate with respect to the Stamping Fee.

(l) Conversions. Any Canadian Borrower may request the Canadian Tranche Lenders
to convert (a) at any time, a Canadian Base Rate Borrowing or a portion thereof
into an issue of Acceptances or (b) on its maturity date, an issue of
Acceptances or a portion thereof into a Canadian Base Rate Borrowing, upon
delivering a Borrowing Request to the Canadian Agent requesting a Conversion
specifying both the amount of the Borrowing to be converted and the amount and
Type of the requested resulting Borrowing. The relevant provisions of this
Agreement applicable to a borrowing and availability of the Type of Borrowing
which will result from the Conversion (as well as any portion of the Borrowing
which is not being converted) must be satisfied to effect any such requested
Borrowing (including the applicable notice provisions contained in
Section 2.03). Subject to the foregoing provisions of this Section 2.04(l), the
Borrowing (or portion thereof) requested to be converted shall be converted in
accordance with the Borrowing Request and any Net Acceptance Proceeds derived
from the Conversion shall be retained by each Canadian Tranche Lender for its
own account.

(m) Rollovers. At or before 12:00 noon (Toronto time) two Business Days prior to
the maturity of an issue of Acceptances, unless the applicable Canadian Borrower
has delivered to the Canadian Agent a Borrowing Request requesting a Conversion
in accordance with Section 2.04(l) or a notice of repayment, such Canadian
Borrower shall deliver a Borrowing Request to the Canadian Agent requesting a
Rollover and selecting the term applicable to the resulting issue of
Acceptances. The relevant provisions of this Agreement applicable to a Borrowing
of Acceptances must be satisfied to effect any such Rollover. Subject to the
foregoing provisions of this Section 2.04(m), the Borrowing (or portion thereof)
requested to be rolled over shall be rolled over in accordance with the
Borrowing Request and the Net Acceptance Proceeds derived from the Rollover
shall be retained by each Canadian Tranche Lender for its own account. The
provisions of Section 2.04(g) shall apply if any Canadian Borrower fails to
deliver any such requests or notice.

(n) Payments on a Conversion or Rollover. If any Canadian Borrower requests the
Canadian Tranche Lenders to convert a Canadian Base Rate Loan or a portion
thereof to an issue of Acceptances pursuant to Section 2.04(l), or to Rollover
an issue of Acceptances or a portion thereof pursuant to Section 2.04(m), then
such Canadian Borrower shall pay to the Canadian Tranche Lenders the difference
between (a) the face amount of the resulting Acceptances minus (b) the Net
Acceptance Proceeds of the resulting Acceptances determined in accordance with
Section 2.04(k) upon the acceptance and purchase of the resulting Acceptances in
accordance with this Section 2.04.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the US Tranche Swingline Lender agrees to make US Tranche Swingline
Loans in US Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding US

 

47



--------------------------------------------------------------------------------

Tranche Swingline Loans exceeding $75,000,000 or (ii) the total US Tranche
Revolving Exposures exceeding the total US Tranche Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Subject to the terms and
conditions set forth herein, the Canadian Tranche Swingline Lender agrees to
make Canadian Tranche Swingline Loans in Canadian Dollars to the Canadian
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the US
Dollar Equivalent of the aggregate principal amount of outstanding Canadian
Tranche Swingline Loans exceeding $5,000,000 or (ii) the total Canadian Tranche
Exposures exceeding the total Canadian Tranche Commitments; provided that the
Canadian Tranche Swingline Lender shall not be required to make a Canadian
Tranche Swingline Loan to refinance an outstanding Canadian Tranche Swingline
Loan. Subject to the terms and conditions set forth herein, the UK Tranche
Swingline Lender agrees to make UK Tranche Swingline Loans in Pounds Sterling or
Euro to the UK Borrowers from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the US Dollar Equivalent of the aggregate principal amount of outstanding UK
Tranche Swingline Loans exceeding $1,000,000 or (ii) the total UK Tranche
Exposures exceeding the total UK Tranche Commitments; provided that the UK
Tranche Swingline Lender shall not be required to make a UK Tranche Swingline
Loan to refinance an outstanding UK Tranche Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Applicable Agent of such request by telephone (confirmed by telecopy), not later
than 1:00 p.m., Local Time (except, in the case of a Canadian Tranche Swingline
Loan, not later than 12:00 noon, Toronto time) on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan and the Tranche under which the requested Swingline Loan will be
borrowed. The Applicable Agent will promptly advise the applicable Swingline
Lender of any such notice received from a Borrower. The applicable Swingline
Lender shall make each Swingline Loan available to the applicable Borrower by
means of a credit to the general deposit account of such Borrower with such
Swingline Lender or by wire transfer to an account specified by such Borrower in
the applicable borrowing request (or, in the case of a US Tranche Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the applicable Issuing Bank) by 3:00 p.m.,
Local Time, on the requested date of such Swingline Loan.

(c) A Swingline Lender may by written notice given to the Applicable Agent not
later than 1:00 p.m., Local Time, on any Business Day require the applicable
Lenders under a Tranche to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding under such Tranche. Such notice
shall specify the aggregate amount of Swingline Loans in which such Lenders will
participate. Promptly upon receipt of such notice, the Applicable Agent will
give notice thereof to each applicable Lender, specifying in such notice such
Lender’s Tranche Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Applicable Agent, for the account of the applicable Swingline
Lender, such Lender’s Tranche Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and

 

48



--------------------------------------------------------------------------------

agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Applicable Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the Lenders. The Applicable Agent shall notify
the applicable Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Applicable Agent and not to such Swingline Lender. Any
amounts received by a Swingline Lender from the applicable Borrower (or other
party on behalf of the applicable Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Applicable Agent; any such amounts
received by such Agent shall be promptly remitted by such Agent to the Lenders
that shall have made their payments pursuant to this paragraph and to such
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to such Swingline Lender or to such Applicable
Agent, as applicable, if and to the extent such payment is required to be
refunded to the applicable Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance, for its own
account and for the benefit of the Company or any Subsidiary of the Company, of
Letters of Credit denominated in US Dollars or in any Alternative Currency, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Company to, or entered into by the Company with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the Tranche under which such Letter of Credit is to be issued or
maintained, the date of issuance, amendment, renewal or extension (which shall
be a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the currency in which such Letter of Credit is to be denominated (which
shall be US Dollars or an Alternative Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Company also shall submit a letter of credit

 

49



--------------------------------------------------------------------------------

application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the US
Tranche RevolvingDollar Equivalent of the LC Exposure shall not exceed
$700,000,000 (ii) the US Tranche Revolving Exposure shall not exceed the total
US Tranche Revolving Commitments, (iiiii) the Canadian Tranche Exposure shall
not exceed the total Canadian Tranche Commitments, and (iiiiv) the UK Tranche
Exposure shall not exceed the total UK Tranche Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders under the applicable Tranche, the
Issuing Bank hereby grants to each such Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Tranche Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Tranche Percentage of (i) each LC Disbursement made by the Issuing Bank
in US Dollars and (ii) the US Dollar Equivalent, using the Exchange Rates in
effect on the date such payment is required, of each LC Disbursement made by
such Issuing Bank in an Alternative Currency, and in each case, not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Company for any
reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the US Dollar Equivalent thereof using the Exchange Rates on the date
of such refund). Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Company shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Company prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Company receives such notice, if such notice is not received
prior to such time

 

50



--------------------------------------------------------------------------------

on the day of receipt; provided that, in the case of an LC Disbursement made in
US Dollars, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR US Tranche Revolving Borrowing or US Tranche Swingline Loan
in an equivalent amount and, to the extent so financed, the Company’s obligation
to make such payment shall be discharged and replaced by the resulting ABR US
Tranche Revolving Borrowing or US Tranche Swingline Loan. If the Company fails
to make such payment when due, then (i) if such payment relates to an
Alternative Currency Letter of Credit, automatically and with no further action
required, the Company’s obligation to reimburse the applicable LC Disbursement
shall be permanently converted into an obligation to reimburse the US Dollar
Equivalent, calculated using the Exchange Rates on the date when such payment
was due, of such LC Disbursement and (ii) in the case of each LC Disbursement,
the Administrative Agent shall notify each Lender under the applicable Tranche
of the applicable LC Disbursement, the payment then due from the Company in
respect thereof and such Lender’s Tranche Percentage thereof. Promptly following
receipt of such notice, each such Lender shall pay to the Administrative Agent
its Tranche Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank in US Dollars the amounts so received by it from such Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Company pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR US Tranche Revolving Loans or a US
Tranche Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Alternative Currency would subject the Administrative Agent, the
applicable Issuing Bank or any Lender to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in US Dollars, the Company shall, at its option, either
(x) pay the amount of any such tax requested by the Administrative Agent, the
relevant Issuing Bank or Lender or (y) reimburse each LC Disbursement made in
such Alternative Currency in US Dollars, in an amount equal to the US Dollar
Equivalent, calculated using the applicable Exchange Rate on the date such LC
Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s

 

51



--------------------------------------------------------------------------------

obligations hereunder. Neither the Agents, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Company to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Company to the extent permitted by applicable
law) suffered by the Company that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, (i) if such LC
Disbursement is made in US Dollars, and at all times following the conversion to
US Dollars of an LC Disbursement made in an Alternative Currency pursuant to
paragraph (e) above, at the rate per annum then applicable to ABR US Tranche
Revolving Loans, and (ii) if such LC Disbursement is made in an Alternative
Currency, at all times prior to its conversion to US Dollars pursuant to
paragraph (e) above, at a rate equal to the rate reasonably determined by the
applicable Issuing Bank to be the cost to such Issuing Bank of funding such LC
Disbursement plus the Applicable Rate applicable to Eurocurrency Revolving Loans
at such time; provided that, if the Company fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.14(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that

 

52



--------------------------------------------------------------------------------

interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in US Dollars in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or LC Disbursements in an Alternative Currency that
the Company is not late in reimbursing shall be deposited in the applicable
Alternative Currencies in the actual amounts of such undrawn Letters of Credit
and LC Disbursements and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company described in clause (h) or
(i) of Article VII. For the purposes of this paragraph, the Alternative Currency
LC Exposure shall be calculated using the Exchange Rates on the date notice
demanding cash collateralization is delivered to the Company. The Company also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.12(b). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Company under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse any Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Lenders), be applied to
satisfy other obligations of the Company under this AgreementSecured
Obligations. If the Company is required to

 

53



--------------------------------------------------------------------------------

provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.

(k) Existing Letters of Credit. Certain letters of credit issued for the account
of the Company and outstanding on the Effective Date are identified on Schedule
2.06 (the “Existing Letters of Credit”). As of the Effective Date, (i) the
Existing Letters of Credit shall be deemed to be Letters of Credit issued
pursuant to and in compliance with this Section 2.06 as Letters of Credit under
the US Tranche, (ii) the undrawn amount of the Existing Letters of Credit and
the unreimbursed amount of LC Disbursements with respect to the Existing Letters
of Credit shall be included in the calculation of LC Exposure and US Tranche LC
Exposure, and (iii) the provisions of this Section 2.06 and Section 2.13(b)
shall apply to the Existing Letters of Credit, and the Company and the Lenders
hereby expressly acknowledge their respective obligations hereunder with respect
to the Existing Letters of Credit.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Company fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

(m) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Company is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Alternative Currency Letter of
Credit and (iii) of each Lender’s participation in any Alternative Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the US
Dollar Equivalent,

 

54



--------------------------------------------------------------------------------

calculated using the Exchange Rates on such date (or in the case of any LC
Disbursement made after such date, on the date such LC Disbursement is made), of
such amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, the applicable Issuing Bank or any Lender in respect of
the obligations described in this paragraph shall accrue and be payable in US
Dollars at the rates otherwise applicable hereunder.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan or
payment of Net Acceptance Proceeds to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in the applicable
currency by 11:00 a.m., Local Time, to the account of the Applicable Agent most
recently designated for such purpose for Loans or Acceptances of such Class and
currency by notice to the applicable Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. The Applicable Agent will make such
Loans or Net Acceptance Proceeds available to the relevant Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained by the Applicable Agent in New York City, in the case of Loans
denominated in US Dollars, in Toronto, in the case of Loans or Acceptances
denominated in Canadian Dollars, and in London, in the case of Loans denominated
in Pounds Sterling or Euro, or in any case, by wire transfer to an account
specified by such Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and such
Borrower severally agree to pay to the Applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Applicable Agent to be the cost to it of funding
such amount or (ii) in the case of such Borrower, the interest rate applicable
to the subject Loan or, in the case of an Acceptance, the interest rate
applicable to Canadian Base Rate Loans. If such Lender pays such amount to the
Applicable Agent, then such amount shall constitute such Lender’s Loan or
Acceptance included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing and each Term
Loan Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued, or to
Acceptance Borrowings, which are subject to Section 2.04.

 

55



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Applicable Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Applicable Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower, or the Company on its behalf. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender holding a Loan to which such request relates of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall (i) in the case of a
Eurocurrency Borrowing denominated in US Dollars by the Company under the US
Tranche or the Canadian Tranche, be converted to an ABR Borrowing and (ii) in
the case of any other Eurocurrency Borrowing, be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration. Notwithstanding any
contrary

 

56



--------------------------------------------------------------------------------

provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing borrowed by the Company may be converted to or continued at the end of
the then current Interest Period as a Eurocurrency Borrowing and (ii) unless
repaid, each Eurocurrency Borrowing shall (A) in the case of such a Borrowing by
the Company under the US Tranche or the Canadian Tranche, be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (B) in the
case of any other Eurocurrency Borrowing, be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the US Tranche Term Loan Commitments shall terminate at 3:00
p.m., New York City time, on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Tranche; provided that (i) each reduction of the
Revolving Commitments of any Tranche shall be in an amount that is an integral
multiple of the Borrowing Multiple for a Eurocurrency Revolving Borrowing
denominated in US Dollars and not less than the Borrowing Minimum for a
Eurocurrency Revolving Borrowing denominated in US Dollars, (ii) the Company
shall not terminate or reduce the US Tranche Revolving Commitments if, after
giving effect to any concurrent prepayment of the US Tranche Revolving Loans in
accordance with Section 2.12, the aggregate US Tranche Revolving Exposures would
exceed the aggregate US Tranche Revolving Commitments, (iii) the Company shall
not terminate or reduce the Canadian Tranche Commitments if, after giving effect
to any concurrent prepayment of the Canadian Tranche Revolving Loans in
accordance with Section 2.12, the aggregate Canadian Tranche Exposures would
exceed the aggregate Canadian Tranche Commitments, and (iv) the Company shall
not terminate or reduce the UK Tranche Commitments if, after giving effect to
any concurrent prepayment of the UK Tranche Revolving Loans in accordance with
Section 2.12, the aggregate UK Tranche Exposures would exceed the aggregate UK
Tranche Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph
(b) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying the effective date of such election.
Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the applicable Lenders in
accordance with their respective Commitments of such Class.

 

57



--------------------------------------------------------------------------------

SECTION 2.10. Increase in Commitments.

(a) At any time and from time to time prior to the Maturity Date, the Company
may, by written notice to the Administrative Agent (which the Administrative
Agent shall promptly furnish to each Lender in the applicable Tranche), request
that one or more Persons (which shall include the Lenders in the applicable
Tranche, as provided below) offer to increase their Commitments under any
Tranche (if they are Lenders) or to make additional Commitments or Loans under
any Tranche (if they are not already Lenders) (such increased and/or additional
Commitments and/or additional Loans being, in the case of any Tranche, a
“Tranche Increase”) under this paragraph (a), it being understood that if such
offer is to be made by a Person that is not already a Lender, the Administrative
Agent shall have consented to such Person being a Lender hereunder to the extent
such consent would be required pursuant to Section 11.04(b) in the event of an
assignment to such Person (such consent not to be unreasonably withheld). The
minimum aggregate amount of any Tranche Increase shall be $25,000,000 in the
case of the US Tranche, $5,000,000 in the case of the Canadian Tranche, and
$5,000,000 in the case of the UK Tranche. In no event shall the aggregate amount
of all Tranche Increases pursuant to this paragraph (a) exceed $350,000,000. The
Company shall offer each relevant Lender the opportunity to increase its
applicable Tranche Commitment or make additional Loans by its applicable Tranche
Percentage of the proposed increased amount of any Tranche. Each Lender in such
Tranche shall, by notice to the Company and the Administrative Agent given not
more than 10 Business Days after the date of the Company’s notice, either agree
to increase its applicable Tranche Commitment or make additional Loans, as
applicable, by all or a portion of the offered amount or decline to increase its
applicable Tranche Commitment or make additional Loans, as applicable (and
unless a Lender shall deliver such a notice within such period of 10 Business
Days shall be deemed to have declined to increase its applicable Tranche
Commitment or make additional Loans, as applicable). In the event that, on the
10th Business Day after the Company shall have delivered a notice pursuant to
the first sentence of this paragraph, the relevant Lenders shall have agreed
pursuant to the preceding sentence to increase their applicable Tranche
Commitments or make additional Loans, as applicable, by an aggregate amount less
than the increase in the total Tranche Commitments or Loans in such Tranche
requested by the Company, the Company may arrange for one or more banks or other
financial institutions, which may include any Lender, to extend applicable
Tranche Commitments or make additional Loans, as applicable, or increase their
existing applicable Tranche Commitments or make additional Loans, as applicable,
in an aggregate amount equal to the unsubscribed amount. In the event that one
or more of such Persons offer to increase or enter into such Commitments or make
additional Loans, as applicable, and such Persons, the Company, any other
applicable Borrower and the Administrative Agent agree as to the amount of such
Commitments or additional Loans, as applicable, to be allocated to the
respective Persons making such offers and the fees (if any) to be payable by the
Company in connection therewith, the Company, any other applicable Borrower,
such Persons, the Administrative Agent and any other Applicable Agent shall
execute and deliver an appropriate amendment to this Agreement, which amendment
shall specify, among other things, the procedures for reallocating any
outstanding Revolving Credit Exposure under the Tranche that is subject to the
Tranche Increase effected by such amendment.

(b) Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or addition of a new Lender shall become effective
under this Section unless, (i) on the date of such increase, the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the chief financial officer of the Company, and (ii) the
Administrative Agent shall have received (with sufficient

 

58



--------------------------------------------------------------------------------

copies for each of the Lenders) documents consistent with those delivered on the
Effective Date under clauses (b) and (c) of Section 4.01 as to the corporate
power and authority of the applicable Borrowers to borrow hereunder after giving
effect to such increase.

SECTION 2.11. Repayment of Loans; Evidence of Debt. (a) (i) Each Borrower hereby
unconditionally promises to pay to the Applicable Agent for the accounts of the
applicable Lenders the then unpaid principal amount of each Borrowing of such
Borrower and all other Obligations of such Borrower on the Maturity Date; and
(ii) the Company hereby unconditionally promises to pay to each Swingline Lender
the then unpaid principal amount of each Swingline Loan made by such Swingline
Lender on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least five Business Days after such Swingline Loan is made, provided that on
each date that a Revolving Borrowing is made under a Tranche, the applicable
Borrower shall repay all Swingline Loans then outstanding under such Tranche.
Each Borrower agrees to repay the principal amount of each Loan made to such
Borrower and the accrued interest thereon in the currency of such Loan. Each
Canadian Borrower agrees to make all payments required with respect to
Acceptances in accordance with Section 2.04.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan and Acceptance made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan and Acceptance made hereunder, the Class, Type and
currency thereof and the Interest Period (or, in the case of an Acceptance, the
maturity date) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by any Agent hereunder for
the accounts of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 11.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

59



--------------------------------------------------------------------------------

SECTION 2.12. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time, without premium or penalty (other than break funding
payments pursuant to Section 2.17), to prepay any Borrowing (other than an
Acceptance Borrowing) in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section, in a minimum amount equal to (i) $1,000,000
or any integral multiple of $500,000 in excess thereof in the case of any ABR
Borrowing, Eurocurrency Borrowing or Swingline Borrowing denominated in US
Dollars, (ii) £500,000 or any integral multiple of £500,000 in excess thereof in
the case of any Eurocurrency Borrowing or Swingline Borrowing denominated in
Pounds Sterling, (iii) €1,000,000 or any integral multiple of €500,000 in excess
thereof in the case of any Eurocurrency Borrowing or Swingline Borrowing
denominated in Euro or (iv) C$1,000,000 or any integral multiple of C$500,000 in
excess thereof in the case of any Borrowing under the Canadian Tranche
denominated in Canadian Dollars.

(b) In the event and on such occasion that (i) the sum of the US Tranche
Revolving Exposures exceeds the total US Tranche Revolving Commitments, (ii) the
sum of the Canadian Tranche Exposures exceeds the total Canadian Tranche
Commitments or (iii) the sum of the UK Tranche Exposures exceeds the total UK
Tranche Commitments, the Borrowers under the applicable Tranche shall prepay
Revolving Borrowings (other than Acceptance Borrowings) or Swingline Borrowings
(or, if no such Borrowings are outstanding in such Tranche, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.06(j), in the case of the US Tranche, or deposit cash collateral in an
account with the Canadian Agent, in the case of the Canadian Tranche) in an
aggregate amount equal to such excess; provided that if such excess arises
solely as a result of currency rate fluctuations and such excess under any
Tranche is not greater than 5% of the total Commitments under such Tranche, such
prepayment or deposit, as the case may be, shall not be required. The Applicable
Agent shall make the calculations described in this clause (b) on each
Computation Date.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Applicable Agent (and, in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of such prepayment, (ii) in the case of a Canadian Base
Rate Revolving Borrowing, not later than 12:00 noon, Local Time, one Business
Day before the date of such prepayment, and (iii) in the case of an ABR
Borrowing or a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of such prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09(c), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.09(c). Promptly following receipt of any such notice, the Applicable
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.14 and (ii) break funding payments pursuant
to Section 2.17.

 

60



--------------------------------------------------------------------------------

(e) On and after the Amendment No. 1 Effective Date until the occurrence of the
Fall-Away Event, in the event and on each occasion that any Net Cash Proceeds
are received by or on behalf of the Company or any of its Domestic Subsidiaries
in respect of any Prepayment Event, the Company shall, within three (3) Business
Days after the end of the fiscal quarter of the Company in which such Net Cash
Proceeds are received, prepay the outstanding Term Loans as set forth in
Section 2.12(d) above in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided, however, that Net Cash Proceeds shall not be required to be
used to prepay Term Loans if the Company shall deliver to the Administrative
Agent a certificate of a Financial Officer certifying that no Default has
occurred and is continuing and that the Company and its Domestic Subsidiaries
intend to apply the Net Cash Proceeds from such Prepayment Event, within 30 days
after the end of the fiscal quarter of the Company in which such Net Cash
Proceeds are received, to acquire or repair assets to be used in the business of
the Company and its Domestic Subsidiaries or to make an acquisition permitted by
Section 6.04 to the extent such Net Cash Proceeds are so applied; provided that,
to the extent that any such Net Cash Proceeds therefrom have not been so applied
by the end of such 30 day period, a prepayment as described above equal to 100%
of such unapplied Net Cash Proceeds shall be made within three (3) Business Days
following the expiration of such 30 day period. All such amounts pursuant to
this Section 2.12(e) shall be applied to prepay the Term Loans until all
principal and interest in respect of the Term Loans have been paid in full. No
such amounts shall be required to be applied to prepay any Revolving Loans.

SECTION 2.13. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each US Tranche Lender a facility fee, which shall accrue at
the Applicable Rate on the daily amount of the US Tranche Revolving Commitment
of such US Tranche Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such US Tranche
Revolving Commitment terminates; provided that, if such US Tranche Lender
continues to have any US Tranche Revolving Exposure after its US Tranche
Revolving Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such US Tranche Lender’s US Tranche Revolving Exposure
from and including the date on which its US Tranche Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any US
Tranche Revolving Exposure. The Company and the Canadian Borrowers jointly and
severally agree to pay to the Canadian Agent for the account of each Canadian
Tranche Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the Canadian Tranche Commitment of such Canadian Tranche Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Canadian Tranche Commitment terminates;
provided that, if such Canadian Tranche Lender continues to have any Canadian
Tranche Exposure after its Canadian Tranche Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Canadian
Tranche Lender’s Canadian Tranche Exposure to but excluding the date on which
such Canadian Tranche Lender ceases to have any Canadian Tranche Exposure. The
Company and the UK Borrowers jointly and severally agree to pay to the UK Agent
for the account of each UK Tranche Lender a facility fee, which shall accrue at
the Applicable Rate on the daily amount of the UK Tranche Commitment of such UK
Tranche Lender (whether used

 

61



--------------------------------------------------------------------------------

or unused) during the period from and including the Effective Date to but
excluding the date on which such UK Tranche Commitment terminates; provided
that, if such UK Tranche Lender continues to have any UK Tranche Exposure after
its UK Tranche Commitment terminates, then such facility fee shall continue to
accrue on the daily amount of such UK Tranche Lender’s UK Tranche Exposure to
but excluding the date on which such UK Tranche Lender ceases to have any UK
Tranche Exposure. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the applicable Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the applicable Revolving Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Any payment required to be made
pursuant to this paragraph (a) by the Company to the Canadian Agent or the UK
Agent shall be made to the Administrative Agent, as a sub-agent for the Canadian
Agent or the UK Agent, as applicable, in New York, New York for the account of
each Canadian Tranche Lender or each UK Tranche Lender, respectively. For
purposes of computing the average daily amount of any LC Exposure for any period
under this Section 2.13(a), the average daily amount of the Alternative Currency
LC Exposure for such period shall be calculated by multiplying (i) the average
daily balance of each Alternative Currency Letter of Credit (expressed in the
currency in which such Alternative Currency Letter of Credit is denominated) by
(ii) the Exchange Rate for each such Alternative Currency in effect on the last
Business Day of such period or by such other reasonable method that the
Administrative Agent deems appropriate.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee to be agreed upon by the
Company and such Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
with respect to Letters of Credit issued by such Issuing Bank, during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as each Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing the average daily amount of any LC Exposure for any period under
this Section 2.13(b), the average daily amount of the Alternative Currency LC
Exposure for such period shall be calculated as set forth in paragraph
(a) above.

 

62



--------------------------------------------------------------------------------

(c) Each Canadian Borrower shall pay to each Canadian Tranche Lender a Stamping
Fee on the date of the relevant Borrowing with respect to each Draft issued by
such Canadian Borrower and accepted by such Canadian Tranche Lender calculated
and payable at the time and in the manner specified in Section 2.04. Each
Stamping Fee and CDOR BA Rate payable on or in respect of Acceptances is
expressed on the basis of a 365 day year.

(d) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent. The Company and the Canadian Borrowers
jointly and severally agree to pay to the Canadian Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Canadian Agent. The Company and the UK Borrowers jointly and
severally agree to pay to the UK Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Company and the UK
Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Applicable Agent (or to the applicable Issuing Bank, in
the case of fees payable to it) for distribution, in the case of facility fees
and participation fees, to the Lenders. Fees paid shall not be refundable under
any circumstances.

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing (other than
each US Tranche Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate. The Loans comprising each Canadian Base Rate Borrowing
(including each Canadian Tranche Swingline Loan) shall bear interest at the
Canadian Base Rate. US Tranche Swingline Loans shall bear interest at a rate per
annum equal to the US Swingline Rate. UK Tranche Swingline Loans shall bear
interest at a rate per annum equal to the UK Swingline Rate plus the Applicable
Rate for Eurocurrency Revolving Loans plus the Mandatory Cost.

(b) The Loans comprising each Eurocurrency Borrowing by the Company under the US
Tranche or the Canadian Tranche shall bear interest at the Adjusted LIBO Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.
The Loans comprising each Eurocurrency Borrowing by a UK Borrower or the Company
under the UK Tranche shall bear interest at the LIBO Rate for the Interest
Period then in effect for such Borrowing plus the Applicable Rate plus the
Mandatory Cost.

(c) Notwithstanding the foregoing, during the continuance of an Event of Default
described in clause (a) or (b) of Article VII the Required Lenders may, at their
option, by notice to the Company (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 11.02(b) requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Borrowing shall bear interest at the rate otherwise applicable thereto
plus 2% per annum, and (ii) the Letter of Credit participation fee provided for
in Section 2.13(b) shall be increased by 2% per annum, provided that, during the
continuance of an Event of Default described in clause (h) or (i) of Article
VII, the interest rates set forth in clause (i) above and the increase in the
Letter of Credit participation fee set forth in clause (ii) above shall be
applicable to all Borrowings and Letters of Credit without any election or
action on the part of any Agent or any Lender.

 

63



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the applicable Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or a Canadian
Base Rate Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) Subject to Section 2.14(f), all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate, by reference to the Canadian Base Rate or by reference to the LIBO Rate
when the applicable Eurocurrency Borrowing is denominated in Pounds Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Canadian Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Applicable Agent, and such determination shall be conclusive
absent manifest error.

(f) If and to the extent that the laws of Canada are applicable to interest,
fees or other amounts payable under this Agreement for the purpose of the
Interest Act (Canada), the yearly rate of interest to which interest or any fee
calculated on the basis of a 360- or 365-day year is equivalent is the rate of
interest or fee as determined herein multiplied by the actual number of days in
such year divided by 360 or 365, as the case may be.

(g) The principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement. The rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

(h) Notwithstanding any other provision of this Agreement, if and to the extent
that the laws of Canada are applicable to interest payable under this Agreement,
no interest on the credit advanced will be payable in excess of that permitted
by the laws of Canada. If the effective annual rate of interest, calculated in
accordance with generally accepted actuarial practices and principles, would
exceed 60% per annum (or such other rate as the Parliament of Canada may
determine from time to time as the criminal rate) on the credit advanced under
this Agreement, then (a) the amount of any charges for the use of money,
expenses, fees or other charges payable in connection therewith will be reduced
to the extent necessary to eliminate such excess, (b) any remaining excess that
has been paid will be credited towards repayment of the principal amount and
(c) any overpayment that may remain after such crediting will be returned
forthwith on demand to the applicable Borrower. In this provision, the terms
“interest”, “criminal rate” and “credit advanced” have the meanings ascribed to
them in Section 347 of the Criminal Code of Canada.

 

64



--------------------------------------------------------------------------------

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing in any currency:

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Applicable Agent is advised by a majority in interest of the Lenders
that would participate in such Borrowing that the LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Applicable Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such notice no
longer exist (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
in such currency shall be ineffective, and such Borrowing shall be converted to
or continued on the last day of the Interest Period applicable thereto (A) if
such Borrowing is a Eurocurrency Borrowing by the Company under the US Tranche
or the Canadian Tranche, as an ABR Borrowing or (B) if such Borrowing is a
Eurocurrency Borrowing by the Company or a UK Borrower under the UK Tranche, as
a Borrowing bearing interest at such rate as the UK Agent shall determine, after
consultation with the UK Tranche Lenders, adequately reflects the costs to the
UK Tranche Lenders of making or maintaining their Loans, and (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing in such currency,
unless the applicable Borrower notifies the Applicable Agent in writing prior to
the date on which such Borrowing is requested to be made that it wishes to
revoke such Borrowing Request, (A) if such Borrowing is a Eurocurrency Borrowing
by the Company under the US Tranche or the Canadian Tranche, such Borrowing
shall be made as an ABR Borrowing, and (B) if such Borrowing is a Eurocurrency
Borrowing by the Company or a UK Borrower under the UK Tranche, such Borrowing
shall be made as a Borrowing bearing interest at such rate as the UK Agent shall
determine adequately reflects the costs to the UK Tranche Lenders of making or
maintaining their Loans plus the Applicable Rate for Eurocurrency Revolving
Loans plus the Mandatory Cost.

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank markets any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in,

 

65



--------------------------------------------------------------------------------

issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise), then the applicable Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the applicable Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the other Borrowers to pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan or to
pay any amount owing in respect of any Acceptance on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.12(d) and is revoked in accordance therewith), or
(d) the assignment or deemed assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Company pursuant to Section 2.20 or the CAM Exchange, then, in

 

66



--------------------------------------------------------------------------------

any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurocurrency
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid were it to
bid, at the commencement of such period, for deposits in the applicable currency
of a comparable amount and period from other banks in the London interbank
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount or amounts, shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.18. Taxes. Subject to Section 2.18A (which shall be deemed to be a
part of Section 2.18 for purposes of cross references to Section 2.18 in this
Agreement) below in respect of any UK Borrower:

(a) Any and all payments by or on account of any obligation of each Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Applicable Agent or the applicable Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower to the relevant Governmental Authority in accordance with applicable
law.

(c) The relevant Borrower shall indemnify each Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or Issuing Bank, or by an Agent
on its own behalf or on behalf of a Lender or Issuing Bank, shall be conclusive
absent manifest error.

 

67



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower under a
Tranche in which such Lender participates is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to such Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by such
Borrower, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding tax.
In addition, each such Lender agrees that it will deliver upon a Borrower’s
request updated versions of the foregoing documents whenever they have become
obsolete or inaccurate in any material respect, together with such other forms
or documents as may be required in order to confirm or establish the entitlement
of such Lender to continued exemption from or reduction of withholding tax;
provided, however, that no Lender shall be required to provide any documents or
forms which it cannot deliver under applicable law.

(f) Each Lender, on the date it becomes a Lender hereunder, will designate
lending offices for the Loans to be made by it (a “Facility Office”) such that,
on such date, it will not be liable for (i) in the case of a US Tranche Lender,
any withholding tax that is imposed by the United States of America (or any
political subdivision thereof) on payments by the Company from an office within
such jurisdiction, (ii) in the case of a Canadian Tranche Lender, any
withholding tax that is imposed (A) by Canada (or any political subdivision
thereof) on payments by a Canadian Borrower from an office within such
jurisdiction or (B) by the United States of America (or any political
subdivision thereof) on payments by the Company from an office within such
jurisdiction, or (iii) in the case of a UK Tranche Lender, any withholding tax
that is imposed (A) by the United Kingdom (or any political subdivision thereof)
on payments by a UK Borrower from an office within such jurisdiction or (B) by
the United States of America (or any political subdivision thereof) on payments
by the Company from an office within such jurisdiction. If any Lender does not
comply with this Section 2.18(e) or (f), the relevant Borrower shall have no
obligation to indemnify such Lender, or any relevant Agent or Issuing Bank for
the account of such Lender, under this Section 2.18, provided, however, that
such Borrower shall not be relieved of the foregoing indemnity obligation if the
Company or the applicable Borrower shall fail to comply with the requirements of
Section 2.21(a)(ii).

(g) In cases in which a Borrower makes a payment under this Agreement to a U.S.
person with knowledge that such U.S. person is acting as an agent for a foreign
person, such Borrower will not treat such payment as being made to a U.S. person
for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a successor provision)
without the express written consent of such U.S. person.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts

 

68



--------------------------------------------------------------------------------

pursuant to this Section 2.18, it shall pay over such refund to such Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower under this Section 2.18 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund, and only to the extent that the amount of such refund is both reasonably
identifiable and quantifiable by such Lender without imposing on such Lender an
unacceptable administrative burden); provided, that such Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.

SECTION 2.18A. UK Taxes. Notwithstanding any other provision of this Agreement:

(a) Definitions:

“Protected Party” means a UK Tranche Lender or UK Tranche Swingline Lender which
is or will be subject to any liability or required to make any payment for or on
account of UK Tax, in relation to a sum received or receivable (or any sum
deemed for the purposes of UK Tax to be received or receivable) under a Loan
Document.

“Qualifying Lender” means (a) a building society (as defined for the purposes of
section 477A of the Income and Corporation Taxes Act 1988) or (b) a UK Tranche
Lender or UK Tranche Swingline Lender which is beneficially entitled to interest
payable to that UK Tranche Lender or UK Tranche Swingline Lender in respect of
an advance under a Loan Document and is either:

(i) a UK Tranche Lender or UK Tranche Swingline Lender:

 

  (A) which is a bank (as defined for the purpose of section 349 of the Income
and Corporation Taxes Act 1988) making an advance under a Loan Document; or

 

  (B) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 349 of the Income and Corporation
Taxes Act 1988) at the time that that advance was made

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

(ii) a UK Tranche Lender or UK Tranche Swingline Lender which is:

 

  (A) a company resident in the United Kingdom for United Kingdom tax purposes;
or

 

69



--------------------------------------------------------------------------------

  (B) a partnership each member of which is: (a) a company resident in the
United Kingdom for United Kingdom tax purposes or (b) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Income and
Corporation Taxes Act 1988) the whole of any share of interest payable in
respect of that advance that falls to it by reason of sections 114 and 115 of
the Income and Corporation Taxes Act 1988; or

 

  (C) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a branch or agency and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 11(2) of the Income and Corporation Taxes
Act 1988); or

(iii) a Treaty Lender.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document.

“Tax Payment” means an increased payment made by a UK Borrower to a UK Tranche
Lender or UK Tranche Swingline Lender under Section 2.18A.

“Treaty Lender” means a UK Tranche Lender or UK Tranche Swingline Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty
and fully eligible for the benefits of the Treaty concerned such that the UK
Tranche Lender or UK Tranche Swingline Lender concerned will in fact be eligible
(without limitation under the Treaty concerned or otherwise) for full exemption
for tax imposed by the United Kingdom on interest; and

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that UK Tranche Lender or UK Tranche Swingline Lender’s
participation in the Loan is effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

70



--------------------------------------------------------------------------------

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government of the United Kingdom.

(b) Unless a contrary indication appears, in this Section 2.18A a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

(c) Each UK Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(d) The relevant UK Borrower shall promptly upon becoming aware that it must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the UK Agent accordingly. Similarly, a UK Tranche Lender
or UK Tranche Swingline Lender shall notify the UK Agent on becoming so aware in
respect of a payment payable to that UK Tranche Lender or UK Tranche Swingline
Lender. If the UK Agent receives such notification from a UK Tranche Lender or
UK Tranche Swingline Lender, it shall notify the relevant UK Borrower.

(e) If a Tax Deduction is required by law to be made by a UK Borrower, the
amount of the payment due from that UK Borrower shall be increased, to the
extent permitted by applicable law in respect of each UK Borrower, to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(f) A UK Borrower is not required to make an increased payment to a UK Tranche
Lender or UK Tranche Swingline Lender under paragraph (e) above for a Tax
Deduction in respect of tax imposed by the country of incorporation of such UK
Borrower from a payment of interest on a Loan, if on the date on which the
payment falls due (i) the payment could have been made to the relevant UK
Tranche Lender or UK Tranche Swingline Lender without a Tax Deduction if it was
a Qualifying Lender, but on that date that UK Tranche Lender or UK Tranche
Swingline Lender is not or has ceased to be a Qualifying Lender other than as a
result of any change after the date it became a UK Tranche Lender or UK Tranche
Swingline Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; or (ii) the relevant UK Tranche
Lender or UK Tranche Swingline Lender is a Treaty Lender and the UK Borrower
making the payment is able to demonstrate that the payment could have been made
to the UK Tranche Lender or UK Tranche Swingline Lender without the Tax
Deduction had that UK Tranche Lender or UK Tranche Swingline Lender complied
with its obligations under paragraph (i) or (j) below.

 

71



--------------------------------------------------------------------------------

(g) If a UK Borrower is required to make a Tax Deduction, that UK Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(h) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the UK Borrower making that Tax Deduction
shall deliver to the UK Agent for the UK Tranche Lender or UK Tranche Swingline
Lender entitled to the payment evidence reasonably satisfactory to that UK
Tranche Lender or UK Tranche Swingline Lender that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

(i) A Treaty Lender and each UK Borrower which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that UK Borrower to obtain authorization to make that
payment without a Tax Deduction.

(j) (A) Each Treaty Lender:

(i) irrevocably appoints the UK Agent to act as syndicate manager under, and
authorizes the UK Agent to operate, and take any action necessary or desirable
under, the PTR Scheme in connection with this Agreement;

(ii) shall co-operate with the UK Agent in completing any procedural formalities
necessary under the PTR Scheme, and shall promptly supply to the UK Agent such
information as the UK Agent may request in connection with the operation of the
PTR Scheme;

(iii) without limiting the liability of the Company or any UK Borrower under
this Agreement, shall, within 5 Business Days of demand, indemnify the UK Agent
for any liability or loss incurred by the UK Agent as a result of the UK Agent
acting as syndicate manager under the PTR Scheme in connection with the Treaty
Lender’s participation in any Loan (except to the extent that the liability or
loss arises from the UK Agent’s gross negligence or willful misconduct); and

(iv) shall, within 5 Business Days of demand, indemnify the Company and each UK
Borrower for any UK Tax which they become liable to pay in respect of any
payments made to such Treaty Lender arising as a result of any incorrect
information supplied by such Treaty Lender under paragraph (ii) above which
results in a provisional authority issued by HM Revenue & Customs under the PTR
Scheme being withdrawn.

(B) Each UK Borrower acknowledges that it is fully aware of its contingent
obligations under the PTR Scheme and shall:

(i) promptly supply to the UK Agent such information as the UK Agent may request
in connection with the operation of the PTR Scheme; and

(ii) act in accordance with any provisional notice issued by HM Revenue &
Customs under the PTR Scheme.

 

72



--------------------------------------------------------------------------------

(C) The UK Agent agrees to provide, as soon as reasonably practicable, a copy of
any provisional authority issued to it under the PTR Scheme in connection with
any Loan to any UK Borrower.

(D) All Parties acknowledge that the UK Agent:

(i) is entitled to rely completely upon information provided to it in connection
with sub-paragraph (j)(A) or (j)(B) above;

(ii) is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender or, as the case may be,
any UK Borrower providing such information; and

(iii) shall have no liability to any person for the accuracy of any information
it submits in connection with sub-paragraph (j)(A)(i) above, except to the
extent that the liability or loss arises from the UK Agent’s gross negligence or
willful misconduct.

(E) In this Section “PTR Scheme” means the Provisional Treaty Relief scheme as
described in HM Revenue & Customs Guidelines dated January 2003 and administered
by HM Revenue & Customs’ Centre for Non-Residents.

(k) The relevant UK Borrower shall (within 3 Business Days of demand by the UK
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of UK Tax by that Protected Party in
respect of a Loan Document.

(l) Paragraph (k) above shall not apply with respect to any UK Tax assessed on a
UK Tranche Lender or UK Tranche Swingline Lender (i) under the law of the
jurisdiction in which that UK Tranche Lender or UK Tranche Swingline Lender is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
UK Tranche Lender or UK Tranche Swingline Lender is treated as resident for tax
purposes; or (ii) under the law of the jurisdiction in which that UK Tranche
Lender’s or UK Tranche Swingline Lender’s Facility Office designated in
accordance with Section 2.18(f) is located in respect of amounts received or
receivable in that jurisdiction, if that UK Tax is imposed on or calculated by
reference to the net income received or receivable (but not any sum deemed to be
received or receivable) by that UK Tranche Lender or UK Tranche Swingline
Lender.

(m) Furthermore, paragraph (k) above shall not apply with respect to any UK Tax
assessed on a UK Tranche Lender or UK Tranche Swingline Lender to the extent a
loss, liability or cost (i) is compensated for by an increased payment under
paragraphs (c) to (g) above or (ii) would have been compensated for by an
increased payment under paragraphs (c) to (g) above but was not so compensated
solely because one of the exclusions in paragraph (f) applied.

(n) A Protected Party making, or intending to make a claim under paragraph
(j) above shall promptly notify the UK Agent of the event which will give, or
has given, rise to the claim, following which the UK Agent shall notify the
relevant UK Borrower.

 

73



--------------------------------------------------------------------------------

(o) A Protected Party shall, on receiving a payment from a UK Borrower under
paragraph (k), notify the UK Agent.

(p) If a UK Borrower makes a Tax Payment and the relevant UK Tranche Lender or
UK Tranche Swingline Lender determines that (i) a Tax Credit is attributable to
that Tax Payment; and (ii) that UK Tranche Lender or UK Tranche Swingline Lender
has obtained, utilized and retained that Tax Credit, the relevant UK Tranche
Lender or UK Tranche Swingline Lender shall pay an amount to the UK Borrower
which that UK Tranche Lender or UK Tranche Swingline Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been made by the UK Borrower.

SECTION 2.19. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) Each Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of Acceptances or LC Disbursements, or of
amounts payable under Section 2.16, 2.17 or 2.18, or otherwise) prior to the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 12:00 noon, Local
Time), on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Applicable Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Applicable Agent to the applicable account
specified in Schedule 2.19 or, in any such case, to such other account as the
Applicable Agent shall from time to time specify in a notice delivered to the
Company, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.16, 2.17, 2.18 and 11.03 shall be made directly to the Persons
entitled thereto and payments pursuant to the other Loan Documents shall be made
to the Persons specified therein. The Applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder or under
any other Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under any Loan Document of principal
or interest in respect of any Loan or LC Disbursement shall be made in the
currency of such Loan or LC Disbursement; all payments made in respect of
Acceptances shall be made in Canadian Dollars; and all other payments hereunder
or under any other Loan Document shall be made in US Dollars, except as
otherwise expressly provided. Any payment required to be made by an Agent
hereunder shall be deemed to have been made by the time required if such Agent
shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Applicable Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

74



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, participations in LC Disbursements or Swingline Loans or amounts
owing on Acceptances accepted by such Lender resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans,
participations in LC Disbursements and Swingline Loans or Acceptances, as the
case may be, and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans, participations in LC
Disbursements and Swingline Loans and Acceptances of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, and participations in LC
Disbursements and Swingline Loans and Acceptances; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, participations in
LC Disbursements and Swingline Loans or Acceptances to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due for the account of all or
certain of the Lenders or Issuing Banks hereunder that such Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or Issuing Banks, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the applicable Lenders or Issuing Banks, as the case
may be, severally agrees to repay to the Applicable Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at a rate determined by
the Applicable Agent in accordance with banking industry practices on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it to
any Agent pursuant to this Agreement, then the Agents may, in their discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by them for the account of such Lender to satisfy such Lender’s
obligations to the Agents until all such unsatisfied obligations are fully paid.

 

75



--------------------------------------------------------------------------------

(f) In the event that the Administrative Agent shall receive any proceeds of
Collateral (i) not constituting a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Company or as otherwise specified in Section 2.12(e) or clause
(b) above) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from any Borrower (other than in connection with Banking Services
Obligations and Swap Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower (other than in
connection with Banking Services Obligations and Swap Obligations), third, to
pay interest then due and payable on the Loans ratably, fourth, to prepay
principal on the Loans and unreimbursed LC Disbursements ratably, fifth, to cash
collateralize all outstanding Letters of Credit in accordance with the terms of
Section 2.06(j), sixth, to payment of any amounts owing with respect to Banking
Services Obligations and Swap Obligations, and seventh, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender by any
Borrower. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Company, or unless an Event of Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrowers shall pay the break
funding payment required in accordance with Section 2.17. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or 2.18, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a US Tranche Revolving Commitment is being assigned, each Issuing
Bank), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to

 

76



--------------------------------------------------------------------------------

the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans and Acceptances, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

SECTION 2.21. Designation of Subsidiary Borrowers. (a) The Company may at any
time and from time to time designate any Canadian Subsidiary as a Canadian
Borrower or any UK Subsidiary as a UK Borrower upon satisfaction of the
following conditions:

(i) The Administrative Agent shall have received a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company.

(ii) The Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that (A) no withholding tax shall apply to any sum payable
by such Subsidiary to any Lender under the Loan Documents or (B) gross-up
obligations contained in the Loan Documents protect the Administrative Agent and
the Lenders from any economic effect of such withholding obligations.

(iii) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act
and (if applicable) the Money Laundering Regulations 2003 of the United Kingdom
(as amended) in respect of such Subsidiary.

(iv) The Administrative Agent shall have received organizational documents,
authorizing resolutions, officers’ certificates, legal opinions and such other
instruments, documents and agreements in respect of such Subsidiary as the
Administrative Agent may reasonably request.

(b) Upon satisfaction of the conditions set forth in paragraph (a) of this
Section 2.21, such Subsidiary shall for all purposes of this Agreement be a
Canadian Borrower or a UK Borrower, as applicable, and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Canadian Borrower or a UK Borrower, as
applicable, and a party to this Agreement. Notwithstanding the preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Canadian Borrower or UK Borrower at a time when any principal of or interest on
any Loan to such Canadian Borrower or UK Borrower, as applicable, shall be
outstanding hereunder or such Canadian Borrower shall have any obligation with
respect to any outstanding Acceptance, provided that such Borrowing Subsidiary
Termination shall be effective to terminate the right of such Canadian Borrower
or UK Borrower, as applicable, to make further Borrowings under this Agreement.
As soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall furnish a copy thereof to each Lender.

 

77



--------------------------------------------------------------------------------

(c) (i) If at any time any Canadian Borrower or UK Borrower ceases to be a
Subsidiary of the Company, then the Company shall immediately deliver a
Borrowing Subsidiary Termination with respect to such Borrower, and such
Borrower shall cease to be a Borrower hereunder thereafter, and (ii) in the
event that no other Canadian Subsidiary or UK Subsidiary, as applicable, shall,
at such time, be, or be designated as, in accordance with Section 2.21(a), a
Canadian Borrower or a UK Borrower, respectively, then such Borrower shall repay
all outstanding principal and interest on any Loan and all fees and other
amounts owing by it under this Agreement concurrently with the delivery of such
Borrowing Subsidiary Termination.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Company and its Subsidiaries
(a) is organized, validly existing and in good standing (to the extent that such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization or incorporation, (b) has all requisite power
and authority to carry on its business as now conducted, and (c) is qualified to
do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required, except,
in the case of clauses (a) (other than with respect to the Borrowers and the
Subsidiary Guarantors) and (c) where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder or shareholder action. This Agreement
hasThe Loan Documents to which each Loan Party is a party have been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Each Borrowing Subsidiary Agreement has been duly executed
and delivered by the Borrower party thereto and constitutes a legal, valid and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The Subsidiary Guarantee Agreement has been
duly executed and delivered by each Subsidiary Guarantorsuch Loan Party and
constitutes a legal, valid and binding obligation of such Subsidiary
GuarantorLoan Party, enforceable against such Subsidiary GuarantorLoan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

78



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings and other actions
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any applicable law or regulation applicable to the Company or its
Subsidiaries or any order of any Governmental Authority, (c) will not violate
the charter, by-laws or other organizational or constitutional documents of the
Company or any of its Subsidiaries, (d) will not violate or result in a default
under any indenture, material agreement or other material instrument binding
upon the Company or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any Material Indebtedness to be paid by the Company
or any of its Subsidiaries, and (e) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries
other than Ratable Indenture Liens and Liens created under the Loan Documents,
except such consents, approvals, registrations, filings or other actions the
failure of which to obtain or make, or, in the case of clause (b) at any time
after the Effective Date, to the extent such violations, could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2006, reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter ended March 31, 2007,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Since December 31, 2006, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties; Insurance. (a) Each of the Company and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for defects that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Each of the Company and its Subsidiaries maintains, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar

 

79



--------------------------------------------------------------------------------

businesses operating in the same or similar locations; provided, that each of
the Company and its Subsidiaries may self-insure to the same extent as other
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company or each such Subsidiary, as applicable,
operates.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred, and no ERISA Event with
respect to any Plan is reasonably expected to occur, that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Subsidiaries; Ownership of Capital Stock. As of the Amendment
No. 1 Effective Date, Schedule 3.11 sets forth all of the Company’s
Subsidiaries, the jurisdiction of organization or incorporation of each of its
Subsidiaries and the identity of the holders of all shares or other interests of
each class of Equity Interests of each of its Subsidiaries and identifies those
Subsidiaries

 

80



--------------------------------------------------------------------------------

that are Material Domestic Subsidiaries. All of the outstanding shares of
capital stock and other equity interests of each Subsidiary are validly issued
and outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.11 as owned by the Company or another
Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary free and clear of all Liens, other than Ratable Indenture Liens and
Liens created under the Loan Documents.

SECTION 3.12. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other written information
furnished by or on behalf of the Company to any Agent, any Issuing Bank or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished or
publicly available in periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results and such differences may be material.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 11.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from each
Initial Subsidiary Guarantor either (i) a counterpart of the Subsidiary
Guarantee Agreement signed on behalf of such Subsidiary Guarantor or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such Subsidiary Guarantor has signed a counterpart of the Subsidiary Guarantee
Agreement.

 

81



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of (i) Fulbright & Jaworski L.L.P., counsel for the Company, (ii) Gowling
Lafleur Henderson LLP, special Canadian counsel for the initial Canadian
Borrower and (iii) Reed Smith Richards Butler LLP, special UK counsel for the
initial UK Borrower, each in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Company,
the initial Canadian Borrower, the initial UK Borrower, this Agreement or the
Transactions as the Required Lenders shall reasonably request. The Company
hereby requests such counsel to deliver such opinion.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company and the Initial
Subsidiary Guarantors, the authorization of the Transactions and any other legal
matters relating to the Company or any Initial Subsidiary Guarantor, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent shall have received (i) all accrued and unpaid
fees, expenses and other amounts owing under the Existing Credit Agreement as of
the Effective Date, and (ii) all other fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Company hereunder.

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act
and (if applicable) the Money Laundering Regulations 2003 of the United Kingdom
(as amended).

(h) The Administrative Agent shall have received projections covering a period
of not less than 5 years (the “Projections”) together with such information as
the Administrative Agent may reasonably request to confirm the tax, legal and
business assumptions made in such Projections, and such Projections must be
acceptable to the Administrative Agent and demonstrate, in the reasonable
judgment of the Administrative Agent, the ability of the Borrowers to repay
their debts and to comply with the financial covenants.

(i) The Administrative Agent shall have received such other documents,
certificates, instruments and opinions, all in form and substance reasonably
acceptable to the Administrative Agents and as further described in the list of
closing documents attached as Exhibit E.

 

82



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 11.02) at or prior to 3:00 p.m., New York City time, on August 17, 2007
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in each Loan
Document shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or any Issuing Bank or Lender from issuing, renewing,
extending or increasing the face amount of or participating in the Letter of
Credit requested to be issued, renewed, extended or increased.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Amendment No. 1 Effective Date. Amendment No. 1 to this Agreement,
dated as of April 18, 2008 (“Amendment No. 1”), shall not be become effective
until the date on which each of the following conditions is satisfied:

(a) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company and the Subsidiary
Guarantors (including those Subsidiaries of the Company which would be required
to be Subsidiary Guarantors pursuant to Section 5.09, as amended by Amendment
No. 1), the authorization of the Transactions and any other legal matters
relating to the Company or any Subsidiary Guarantor, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(b) The Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Effective Date and signed by the President, a Vice President or
a Financial Officer of the Company, confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.

 

83



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of (i) Fulbright & Jaworski L.L.P., counsel for the Company, (ii) Gowling
Lafleur Henderson LLP, special Canadian counsel for the initial Canadian
Borrower and (iii) Reed Smith Richards Butler LLP, special UK counsel for the
initial UK Borrower, each in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Company,
the initial Canadian Borrower, the initial UK Borrower, this Agreement or the
Transactions as the Required Lenders shall reasonably request. The Company
hereby requests such counsel to deliver such opinion.

(d) The Administrative Agent shall have received the results of a recent lien
search in each of the jurisdictions where the Domestic Loan Parties are
organized, and such search shall reveal no liens on any of the assets of the
Domestic Loan Parties except for liens permitted by Section 6.02 or discharged
on or prior to the Amendment No. 1 Effective Date pursuant to a pay-off letter
or other documentation reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received a list of each parcel of
Initial Real Property setting forth the exact address and such other information
as may be requested by the Administrative Agent in connection with finalizing
and obtaining the Mortgages and Mortgage Instruments with respect to each such
parcel, all in form and substance reasonably satisfactory to the Administrative
Agent.

(f) The Administrative Agent shall have received evidence of insurance coverage
in form, scope, and substance reasonably satisfactory to the Administrative
Agent and otherwise in compliance with the terms of Section 5.05.

ARTICLE V

Affirmative Covenants

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all Acceptances and LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Company (or, if
earlier, concurrently with the filing thereof with the Securities and Exchange
Commission or any national securities exchange in accordance with applicable law
or regulation), its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for

 

84



--------------------------------------------------------------------------------

such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, if earlier, concurrently with the filing
thereof with the Securities and Exchange Commission or any national securities
exchange in accordance with applicable law or regulation), its unaudited
consolidated balance sheet and related unaudited statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default with respect to
Section 6.07 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;

(f) promptly following any request therefor, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
Patriot Act and (if applicable) the Money Laundering Regulations 2003 of the
United Kingdom (as amended);

(g) promptly following any request therefor, such other information regarding
the operations, business affairs or financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as any Agent or any
Lender may reasonably request.

 

85



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the U.S. Securities and Exchange Commission’s Electronic
Data Gathering and Retrieval System.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$40,000,000; and

(d) any other development (other than a development with respect to a
Multiemployer Plan, unless such development is the occurrence of an ERISA Event
with respect to such Multiemployer Plan) that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except for such rights, licenses, permits, privileges and
franchises the loss of which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition (ordinary
wear and

 

86



--------------------------------------------------------------------------------

tear excepted), except in any case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect and (b) maintain,
with financially sound and reputable insurance companies, (i) insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided that each of the Company and its Subsidiaries may
self-insure to the same extent as other companies in similar businesses and
owning similar properties in the same general areas in which the Company or each
such Subsidiary, as applicable, operates and (ii) all insurance required
pursuant to the Collateral Documents. The Company will furnish to the Lenders,
upon request of the Administrative Agent, information in reasonable detail as to
the insurance so maintained. The Company shall deliver to the Administrative
Agent and, at all times prior to the Fall-Away Event, maintain endorsements
(x) to all “All Risk” physical damage insurance policies on all of the
Collateral naming the Administrative Agent as lender loss payee, and (y) to all
general liability and other liability policies naming the Administrative Agent
an additional insured. In the event the Company or any of its Subsidiaries at
any time or times hereafter shall fail to obtain or maintain any of the policies
or insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable seven (7) days after notification
to the Company of such intent. All sums so disbursed by the Administrative Agent
shall constitute part of the Obligations, payable as provided in this Agreement.
At all times prior to the Fall-Away Event, the Company will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested. Such inspections and
examinations described in the preceding sentence (i) by or on behalf of any
Lender shall, unless occurring at a time when an Event of Default shall be
continuing, be at such Lender’s expense and (ii) by or on behalf of the
Administrative Agent, other than the first such inspection or examination
occurring during any calendar year or any inspections and examination occurring
at a time when an Event of Default shall be continuing, shall be at the
Administrative Agent’s expense; all other such inspections and visitations shall
be at the Company’s expense.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except (i) where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, or (ii) where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and,
to the extent applicable, the Company or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto in accordance with GAAP.

 

87



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds and Letters of Credit. Each Borrower will use the
proceeds of the Loans and Acceptances and the Letters of Credit, as applicable,
only for working capital needs and for general corporate purposes of the Company
and its Subsidiaries including the refinancing of outstanding Indebtedness. No
part of the proceeds of any Loan or Acceptance will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.09. Subsidiary Guarantors.

(a) On and after the Amendment No. 1 Effective Date until the occurrence of the
Fall-Away Event, the Company will cause any Person that is or becomes a Domestic
Subsidiary on and after the Amendment No. 1 Effective Date (i) to execute and
deliver to the Administrative Agent, within ten (10) Business Days (or such
later date as may be agreed upon by the Administrative Agent in its sole
discretion), or, if such Person first becomes a Domestic Subsidiary as a result
of a Significant Acquisition, within twenty (20) Business Days after the
consummation of such Significant Acquisition, a supplement to the Subsidiary
Guarantee Agreement, in the form prescribed therein, guaranteeing the
obligations of the Borrowers hereunder and (ii) concurrently with the delivery
of such supplement, to deliver to the Administrative Agent (x) evidence of
action of such Person’s board of directors or other governing body authorizing
the execution, delivery and performance thereof and (y) a favorable written
opinion of counsel for such Person, in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
such Person and the Subsidiary Guarantee Agreement as the Administrative Agent
may reasonably request.

(b) SECTION 5.09. Additional Subsidiary Guarantors. (a) TheFollowing the
occurrence of the Fall-Away Event, the Company will cause any Person (other than
(1) YRRFC or any other Receivables Entity, and (2) Subsidiaries formed for the
purpose of providing insurance primarily to the Company and its Subsidiaries,
provided that such Subsidiaries carry on no other business other than providing
such insurance and performing activities related thereto) that becomes a
Material Domestic Subsidiary after the date hereof (i) to execute and deliver to
the Administrative Agent, within ten Business Days after the Company’s delivery,
pursuant to Section 5.01(a) or (b), as applicable, of the financial statements
for the fiscal period at the end of which such Person first becomes a Material
Domestic Subsidiary, or, if such Person first becomes a Material Domestic
Subsidiary as a result of a Significant Acquisition, within twenty Business Days
after the consummation of such Significant Acquisition, a supplement to the
Subsidiary Guarantee Agreement, in the form prescribed therein, guaranteeing the
obligations of the Borrowers hereunder and (ii) concurrently with the delivery
of such supplement, to deliver to the Administrative Agent (x) evidence of
action of such Person’s board of directors or other governing body authorizing
the execution, delivery and performance thereof and (y) a favorable written
opinion of counsel for such Person, in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
such Person and the Subsidiary Guarantee Agreement as the Administrative Agent
may reasonably request.

 

88



--------------------------------------------------------------------------------

(c) (b) IfFollowing the occurrence of the Fall-Away Event, if (i) a Subsidiary
is not or is no longer a Material Domestic Subsidiary and the Administrative
Agent receives a certificate of an officer of the Company to that effect and
such Subsidiary Guarantor shall not then Guarantee any other Indebtedness of the
Company or any of its Subsidiaries in an aggregate amount of $5,000,000 or more,
or (ii) the Company or any Subsidiary sells or otherwise transfers all of the
Equity Interests of any Subsidiary Guarantor to any Person which is not the
Company or a Subsidiary or liquidates or dissolves any Subsidiary Guarantor in a
transaction which, in any case described in this clause (b), is not otherwise
prohibited by the terms of this Agreement, the Administrative Agent will, on
behalf of the Lenders, execute and deliver to the Company a release of such
Subsidiary Guarantor from its obligations under the Subsidiary Guarantee
Agreement.

(d) Notwithstanding the foregoing neither (1) YRRFC or any other Receivables
Entity nor (2) Subsidiaries formed for the purpose of providing insurance
primarily to the Company and its Subsidiaries, provided that such Subsidiaries
carry on no other business other than providing such insurance and performing
activities related thereto, in either case, shall be required to become
Subsidiary Guarantors other than as required pursuant to the terms of Section
6.11.

SECTION 5.10. Pledges; Collateral; Further Assurances. On and after the
Amendment No. 1 Effective Date:

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent in its sole
discretion) the Company will cause, and will cause each other Domestic Loan
Party to cause (i) the Initial Real Property, (ii) any notes or other
instruments evidencing intercompany Indebtedness, (iii) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary directly owned by the
Company or any other Domestic Loan Party, (iv) 65% of the issued and outstanding
Equity Interests of each First Tier Foreign Subsidiary to the extent directly
owned by the Company or any other Domestic Loan Party, (v) its accounts
receivable and (vi) proceeds of the foregoing to be subject at all times to
first priority, perfected Liens in favor of or for the benefit of the
Administrative Agent, for the benefit of the Holders of Secured Obligations to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents, subject in any case to Liens permitted by
Section 6.02; provided that no Excluded Property shall be subject to the
requirements of this Section 5.10(a).

(b) At any time after the occurrence of a Trigger Event, the Company shall
cause, and shall cause each other Subsidiary to cause, all of its property that
has not previously been provided as Collateral pursuant to clause (a) above (all
with such exceptions as to materiality, cost and material credit support, in
each case, to the extent determined in the reasonable discretion of the
Administrative Agent; and, for the avoidance of doubt, no property of a Foreign
Subsidiary shall be required to be provided as Collateral to the extent the
Administrative Agent shall reasonably determine that, in light of the cost and
expense associated therewith, such property would not provide material
Collateral for the benefit of the Holders of Secured Obligations) to be subject
at all times to first priority, perfected Liens in favor of or for the benefit
of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, subject in each case to Liens permitted by Section 6.02, all within
thirty (30) days (or such later date as may be agreed upon by the Administrative
Agent in its sole discretion) following the Administrative Agent notifying the
Company of such requirement. For the avoidance of doubt, no Excluded Property
shall be subject to the requirements of this Section 5.10(b).

 

89



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, subject to the terms of the Collateral
Documents, the Company will, and will cause each applicable Subsidiary to,
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments (which may
include an amendment to this Agreement and/or an amendment and restatement of
this Agreement), and will take or cause to be taken such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust, Mortgage Instruments and other documents, engaging
any necessary collateral agent and such other actions or deliveries of the type
required by Section 4.01, as applicable), which may be required by law or which
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Company.

(d) If any assets (including any real property or improvements thereto or any
interest therein but excluding Excluded Property) are acquired by the Company or
any applicable Subsidiary after any Trigger Event (other than assets
constituting Collateral under the Collateral Documents that become subject to
the Lien in favor of or for the benefit of the Administrative Agent, for the
benefit of the Holders of Secured Obligations upon acquisition thereof), the
Company will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Company will cause such assets to be subject to a Lien
securing the Secured Obligations and will take, and cause the other applicable
Subsidiaries to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Company

(e) Notwithstanding anything to the contrary set forth in this Section 5.10, if
(i) the Fall-Away Event occurs and is continuing and (ii) the Total Leverage
Ratio is less than or equal to 3.00 to 1.00 as of the end of a Test Period, then
the requirements of this Section 5.10 shall cease to be effective. Upon the
satisfaction of the foregoing conditions, the Administrative Agent agrees to
execute and deliver any documents or instruments reasonably requested by the
Company to evidence the release of any Collateral, all at the expense of the
Company; provided that the Administrative Agent shall not release any Collateral
that is subject to any Ratable Indenture Lien unless and until the
Administrative Agent receives comfort reasonably satisfactory to it that such
Ratable Indenture Lien(s) have been or will be concurrently released.

(f) Notwithstanding the foregoing neither (1) YRRFC or any other Receivables
Entity nor (2) Subsidiaries formed for the purpose of providing insurance
primarily to the Company and its Subsidiaries, provided that such Subsidiaries
carry on no other business other than providing such insurance and performing
activities related thereto, in either case, shall be required to grant a
security interest in any of its assets, so long as, in the case of YRRFC or any
other Receivables Entity, the Permitted Receivables Facility shall remain
outstanding.

 

90



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all Acceptances and LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Company will not permit the aggregate
principal amount of Indebtedness of its Subsidiaries other than the Subsidiary
Guarantors (excluding Indebtedness under this Agreement, Indebtedness under
Permitted Receivables Facilities and any Indebtedness of a Subsidiary owed to
the Company or another Subsidiary, but including any Guarantee by a Subsidiary
of Indebtedness of the Company (other than, with respect to Indebtedness of the
Company existing as of the date of this Agreement, any Guarantee by a
Non-Material Domestic Subsidiary of such Indebtedness of the Company)) at any
time to exceed 10% of Consolidated Net Worth.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets, (iii) such security
interests shall not apply to any other property or assets of the Company or any
Subsidiary and (iv) the aggregate amount of Indebtedness secured by such Liens
shall not exceed $50,000,000 at any time;

 

91



--------------------------------------------------------------------------------

(e) Liens arising under Permitted Receivables Facilities;

(f) Liens on real property (but not personal property) of the Company and its
Subsidiaries (other than Roadway LLC and its Subsidiaries) in effect on the
Effective Date securing Indebtedness under the YRCMI Credit Agreement; provided
that the principal amount of Indebtedness secured by such Liens shall not exceed
$500,000 and the payment of such Indebtedness shall be subordinated to the
payment of the Secured Obligations pursuant to an intercreditor agreement
satisfactory in form and substance to the Administrative Agent;

(g) Liens pursuant to any Loan Document or any Swap Agreement;

(h) Ratable Indenture Liens, solely to the extent that such Liens secure the USF
Bonds or the Roadway Bonds, as applicable, equally and ratably with the Secured
Obligations;

(i) leases, licenses, subleases and sublicenses granted in the ordinary course
of business which do not interfere in any material respect with the business of
the Company or any Material Domestic Subsidiary or Material Foreign Subsidiary;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(k) Liens (i) on cash advances in favor of the seller of any property to be
acquired in a Permitted Acquisition, which cash advances shall be applied
against the purchase price for such Permitted Acquisition and (ii) consisting of
an agreement to dispose of any property;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company of any of
its Subsidiaries in the ordinary course of business; and

(m) (g) other Liens securing Indebtedness,; provided that the aggregate amount
of Indebtedness(i) following the Amendment No. 1 Effective Date and prior to the
occurrence of the Fall-Away Event, the aggregate amount of Indebtedness (the
terms and conditions of which Indebtedness, including, without limitation, the
maturity thereof, shall be reasonably acceptable to the Administrative Agent)
secured by Liens described in paragraphs (b) and (c) above and this paragraph
(gm) at any time does not exceed $150,000,000 and (ii) on and after the
occurrence of the Fall-Away Event, the aggregate amount of Indebtedness secured
by Liens described in paragraphs (b) and (c) above and this paragraph (m) at any
time does not exceed 5% of the total assets of the Company and its Subsidiaries
on a consolidated basis at such time.

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Material Domestic Subsidiary or any Material Foreign Subsidiary to, merge
into or amalgamate or consolidate with any other Person, or permit any other
Person to merge into or amalgamate or consolidate with it, or enter into any
Asset Sale (in one transaction or in a series of transactions) with

 

92



--------------------------------------------------------------------------------

respect to all or substantially all of its assets, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge into
the Company in a transaction in which the Company is the surviving corporation,
(ii) any Person may merge into or amalgamate or consolidate with any Subsidiary
in a transaction in which the surviving entity is a Subsidiary in connection
with a Permitted Acquisition permitted pursuant to Section 6.04, (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to the
Company or to another Subsidiary, (iv) the Company and its Subsidiaries may
enter into any Asset Sale otherwise permitted by Section 6.05, (v) any
Subsidiary may merge into or amalgamate or consolidate with any other Person in
a transaction in which the surviving entity is not a Subsidiary unless such
transaction or series of transactions shall constitute the disposition of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole, and (vi) any Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;
provided that any such merger under clause (i) or (ii) above involving a Person
that is not a Wholly-Owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04. Acquisitions. The Company will not, and will not permit any of its
Subsidiaries to make any Acquisition, except Permitted Acquisitions, the JHJ
Acquisition (to the extent the Company complies with the provisions of
Section 5.10 in respect of JHJ International Transportation Co. Ltd, if
applicable) and Acquisitions of existing Subsidiaries; provided, that no Default
exists immediately prior to, or after giving effect to any suchPermitted
Acquisition.

SECTION 6.05. Asset Sales. Neither the Company nor any of its Subsidiaries will
enter into any Asset Sale that wouldconsummate any Asset Sale unless
(a) following the Amendment No. 1 Effective Date and prior to the occurrence of
the Fall-Away Event, (i) the fair market value of all property disposed of in
such Asset Sale, when aggregated with any other Asset Sales consummated during
the same fiscal year of the Company, shall not exceed 10% of the consolidated
total assets of the Company and its Subsidiaries (determined as of the end of
the most recently completed fiscal quarter of the Company) and (ii) no Default
or Event of Default has occurred and is continuing prior to making such Asset
Sale or would arise after giving effect (including pro forma effect reasonably
acceptable to the Administrative Agent) thereto and (b) on and after the
occurrence of the Fall-Away Event, such Asset Sale would not constitute a sale
of all or substantially all of the assets of the Company and its Subsidiaries
taken as a whole. Notwithstanding the foregoing, (i) the Company will not, and
will not permit any of its Subsidiaries to, sell or otherwise dispose of any
Equity Interests in YRCMI, and (ii) the Company will not permit YRCMI to sell,
assign, transfer or otherwise dispose of the Indebtedness outstanding under the
YRCMI Credit Agreement or any of its rights thereunder.

 

93



--------------------------------------------------------------------------------

SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except in each of the following circumstances: (a) transactions
entered into in good faith pursuant to the reasonable requirements of the
Company’s or its Subsidiaries’ business at prices and on terms and conditions
not less favorable to the Company or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and its Wholly-Owned Subsidiaries not involving any other
Affiliate that is not a Wholly-Owned Subsidiary and (c) transactions otherwise
permitted hereby.

SECTION 6.07. Financial Covenants.

(a) Minimum Consolidated Interest Coverage Ratio. The Company will not permit
the Consolidated Interest Coverage Ratio as of the end of any Test Period to be
less than 2.50 to 1.00.

(b) Maximum Total Leverage Ratio. The Company will not permit the Total Leverage
Ratio as of the end of any Test Period(i) any Test Period ending on or about
March 31, 2008, June 30, 2008 and September 30, 2008 to exceed 3.75 to 1.00,
(ii) any other Test Period ending following the Amendment No. 1 Effective Date
and prior to the occurrence of the Fall-Away Event to exceed 3.50 to 1.00 and
(iii) any Test Period ending subsequent to the occurrence of the Fall-Away Event
to exceed 3.00 to 1.00.

SECTION 6.08. YRCMI. The Company shall not permit YRCMI to (i) dissolve,
liquidate, merge with any other Person or otherwise cease to exist, (ii) engage
in any business or activity other than holding the Indebtedness outstanding
under the YRCMI Credit Agreement or incur any Indebtedness or liability other
than pursuant to the Subsidiary Guarantee Agreement, or (iii) amend or modify
the YRCMI Credit Agreement or any mortgage or deed of trust securing the
Indebtedness outstanding thereunder or any guarantee of such Indebtedness
without the prior written consent of the Required Lenders, provided, however,
that no such consent shall be required with respect to any such amendments or
modifications with respect to (A) amendments to any such mortgages or deeds of
trust required to reflect the assignment thereof to YRCMI or the terms and
provisions of this Agreement, and (B) the termination of any such mortgage or
deed of trust, or the release, in whole or in part, of any property covered by
the liens created thereby.

SECTION 6.09. Restrictive Agreements. On and after the Amendment No. 1 Effective
Date until the occurrence of the Fall-Away Event, the Company will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets;
provided that the foregoing shall not apply to (i) restrictions and conditions
imposed by law or by any Loan Document, (ii) customary restrictions and
conditions contained in agreements relating to a Permitted Receivables Facility
or the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the

 

94



--------------------------------------------------------------------------------

property or assets securing such Indebtedness, (iv) customary provisions in
leases, subleases, licenses or sublicenses and other contracts restricting the
assignment thereof, (v) customary provisions in joint venture agreements and
applicable solely to such joint venture and (vi) solely with respect to the
requirement to grant Indenture Ratable Liens, the provisions of the Roadway Bond
Indenture and the USF Bond Indenture.

SECTION 6.10. Restricted Payments. On and after the Amendment No. 1 Effective
Date until the occurrence of the Fall-Away Event, the Company will not, and will
not permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends or other distributions ratably with respect to their Equity Interests,
(c) the Company may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for directors, officers, members of
management or employees of the Company and its Subsidiaries and (d) the Company
and its Subsidiaries may make any other Restricted Payment so long as (i) no
Default or Event of Default has occurred and is continuing prior to making such
Restricted Payment or would arise after giving effect (including pro forma
effect acceptable to the Administrative Agent) thereto and (ii) the Total
Leverage Ratio would not exceed 3.00 to 1.00 after giving effect (including pro
forma effect reasonably acceptable to the Administrative Agent) thereto.

SECTION 6.11. Guarantors Under other Indebtedness. The Company shall not at any
time permit any Domestic Subsidiary to guaranty any other Indebtedness of the
Company or any of its Subsidiaries in an aggregate amount of $5,000,000 or more
unless and until such Domestic Subsidiary has become a Subsidiary Guarantor
pursuant to, and in accordance with the terms of, Section 5.09 and, if
applicable, comply with the terms of Section 5.10 hereof.

SECTION 6.12. Collateral in Respect of First Tier Foreign Insurance
Subsidiaries. The Company shall not and shall not permit any Subsidiary to
(i) pledge any Equity Interests of any First Tier Foreign Insurance Subsidiary
or (ii) grant a security interest in any of the property of any First Tier
Foreign Insurance Subsidiary, in each case unless the Company or such Subsidiary
concurrently pledges such Equity Interests and/or grants a security interest in
such property, as applicable, to or for the benefit of the Administrative Agent,
for the benefit of the Holders of Secured Obligations on an equal and ratable
basis with such other relevant secured party.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan, any part of the
face amount of any Acceptance or any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

95



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence)or, 5.08 5.09 or 5.10 or in Article VI;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement or in any other Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

(f) any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of the
Company, any other Borrower, any Domestic Subsidiary or any Material Foreign
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, administrative, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
administrator, administrative receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, any other Borrower, any
Domestic Subsidiary or any Material Foreign Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

96



--------------------------------------------------------------------------------

(i) the Company, any other Borrower, any Domestic Subsidiary or any Material
Foreign Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company, any other
Borrower, any Domestic Subsidiary or any Material Foreign Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment or arrangement for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) the Company, any other Borrower, any Domestic Subsidiary or any Material
Foreign Subsidiary shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the Company’s guarantee under Article X or the Subsidiary Guarantee
Agreement shall not be, or shall be asserted by the Company or any Subsidiary
Guarantor, as applicable, not to be, valid and in full force and effect; or

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral with a value of
$15,000,000 in the aggregate purported to be covered thereby, except as
permitted by the terms of any Loan Document; provided that no Event of Default
shall occur under this clause (o) as a result of any loss of perfection or
priority caused by the failure of the Administrative Agent to maintain
possession of certificates delivered to it representing securities pledged under
the Collateral Documents or to file UCC continuation statements, or, as to
Collateral consisting of real property, to the extent such losses are covered by
a lender’s title insurance policy and the Administrative Agent shall be
reasonably satisfied with the credit of such insurer.

 

97



--------------------------------------------------------------------------------

then, and in every such Event of Default (other than an Event of Default with
respect to the Company described in clause (h) or (i) of this Article), and at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Company, take either or both of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable, and require prepayment of the face amount of any outstanding
Acceptances, in whole (or in part, in which case any such principal or face
amount not so declared to be due and payable or required to be prepaid may
thereafter be declared to be due and payable or required to be prepaid), and
thereupon the principal of the Loans so declared to be due and payable and the
face amount of outstanding Acceptances required to be prepaid, together with
accrued interest thereon and all fees and other obligations of the
BorrowersSecured Obligations accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any Event of
Default with respect to the Company described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding and the face amount of all outstanding Acceptances,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. Each of the Canadian Lenders hereby irrevocably
appoints the Canadian Agent as its agent and authorizes the Canadian Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Canadian Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto. Each of the UK Lenders hereby irrevocably
appoints the UK Agent as its agent and authorizes the UK Agent to take such
actions on its behalf and to exercise such powers as are delegated to the UK
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not such Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.

 

98



--------------------------------------------------------------------------------

The Agents shall not have any duties or obligations except those expressly set
forth herein in the Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby by the Loan Documents that such Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02), and (c) except as expressly set forth herein in the
Loan Documents, no Agent shall have any duty to disclose, or shall be liable for
the failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by a Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement any Loan Document or any other
agreement, instrument or document, or (v) the creation, perfection or priority
of Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks (in the case of the Administrative Agent) and the Company. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Company, to appoint a successor. If no successor shall

 

99



--------------------------------------------------------------------------------

have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks (in the case of a successor Administrative Agent) and in
consultation with the Company, appoint a successor Agent, which, in the case of
the Administrative Agent shall be a bank with an office in New York, New York,
or an Affiliate of any such bank; in the case of the Canadian Agent, shall be a
bank with an office in Toronto, Canada, or an Affiliate of any such bank; and in
the case of the UK Agent, shall be a bank with an office in London, England, or
an Affiliate of any such bank. The appointment of a successor Canadian Agent or
UK Agent shall be subject to the consent of the Administrative Agent (such
consent not to be unreasonably withheld). Upon the acceptance of its appointment
as an Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between such
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent, any Arranger, any Bookrunner, any Syndication Agent, any
Documentation Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent, any Arranger, any
Bookrunner, any Syndication Agent, any Documentation Agent or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

None of the Arrangers, the Bookrunners or any Syndication Agent or Documentation
Agent, if any, identified as such in this Agreement, shall have any right,
power, obligation, liability, responsibility or duty under this Agreement,
except in its capacity, as applicable, as Administrative Agent, Canadian Agent,
UK Agent, a Lender or an Issuing Bank hereunder. Without limiting the foregoing,
none of the Arrangers, the Bookrunners or the Syndication Agents or
Documentation Agents, if any, shall have or be deemed to have a fiduciary
relationship with any Lender.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 11.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

 

100



--------------------------------------------------------------------------------

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the UCC. Each Lender authorizes the Administrative Agent to enter into each
of the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Holder of Secured
Obligations (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Secured Obligations upon the terms of the Collateral Documents. In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Holders of Secured Obligations any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of or for the benefit of
the Administrative Agent, on behalf of the Holders of Secured Obligations. The
Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Sections 5.10(e) and 11.15(b), (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Holders of
Secured Obligations herein or pursuant hereto upon the Collateral that was sold
or transferred; provided, however, that (i) the Administrative Agent shall not
be required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Company or any Subsidiary in respect of) all interests
retained by the Company or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and

 

101



--------------------------------------------------------------------------------

security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Holders of Secured
Obligations in connection with this Agreement. Notwithstanding the provisions of
Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank, N.A. as Administrative Agent may acquire and be
the holder of any bond issued by any Borrower or any Subsidiary in connection
with this Agreement (i.e., the fondé de pouvoir may acquire and hold the first
bond issued under any deed of hypothec by any Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Company as ultimate parent of any
subsidiary of the Company which is organized under the laws of the Netherlands
and the Equity Interests of which are pledged in connection herewith (a “Dutch
Pledge”). Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the Secured
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Secured Obligations shall conditionally upon such payment
not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application be deemed as satisfaction of the
corresponding amount of the Parallel Debt. The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.

ARTICLE IX

Collection Allocation Mechanism

SECTION 9.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VII, (ii) each US Tranche Lender shall immediately be deemed
to have acquired (and shall promptly make payment therefor to the Administrative
Agent in accordance with Section 2.05(c)) participations in the Swingline Loans
under the US Tranche in an amount equal to such Lender’s US Tranche Percentage
of each such Swingline Loan outstanding on such date, (iii) each UK Tranche
Lender shall immediately be deemed to have acquired (and shall promptly make

 

102



--------------------------------------------------------------------------------

payment therefor to the applicable Agent in accordance with Section 2.05(c))
participations in the Swingline Loans under the UK Tranche in an amount equal to
such Lender’s UK Tranche Percentage of each such Swingline Loan outstanding on
such date, (iv) each Canadian Tranche Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the Administrative Agent
in accordance with Section 2.05(c)) participations in the Swingline Loans under
the Canadian Tranche in an amount equal to such Lender’s Canadian Tranche
Percentage of each such Swingline Loan outstanding on such date,
(v) simultaneously with the automatic conversions pursuant to clause (vi) below,
the Lenders shall automatically and without further act (and without regard to
the provisions of Section 11.04) be deemed to have exchanged interests in the
Loans (other than the Swingline Loans) and Acceptances and participations in
Swingline Loans and Letters of Credit, such that in lieu of the interest of each
Lender in each Loan, Acceptance and Letter of Credit in which it shall
participate as of such date (including such Lender’s interest in the Obligations
of each Borrower in respect of each such Loan, Acceptance and Letter of Credit),
such Lender shall hold an interest in every one of the Loans (other than the
Swingline Loans) and Acceptances and a participation in every one of the
Swingline Loans and Letters of Credit (including the Obligations of each
Borrower in respect of each such Loan and each Reserve Account established
pursuant to Section 9.02 below), whether or not such Lender shall previously
have participated therein, equal to such Lender’s CAM Percentage thereof,
(vi) simultaneously with the deemed exchange of interests pursuant to clause
(v) above, the interests in the Loans to be received in such deemed exchange
shall, automatically and with no further action required, be converted into the
US Dollar Equivalent, determined using the Exchange Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
the Lenders in respect of such Obligations shall accrue and be payable in US
Dollars at the rate otherwise applicable hereunder and (vii) immediately upon
the date of expiration of the Contract Period in respect thereof, the interests
in each Acceptance received in the deemed exchange of interests pursuant to
clause (v) above shall, automatically and with no further action required, be
converted into the US Dollar Equivalent, determined using the Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Obligations shall
accrue and be payable in US Dollars at the rate otherwise applicable hereunder.
It is understood and agreed that Lenders holding interests in Acceptances on the
CAM Exchange Date shall discharge the obligations to fund such Acceptances at
maturity in exchange for the interests acquired by such Lenders in funded Loans
in the CAM Exchange. Each Lender and each Borrower hereby consents and agrees to
the CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding
upon its successors and assigns and any person that acquires a participation in
its interests in any Loan or Acceptance or any participation in any Swingline
Loan or Letter of Credit. Each Borrower and each Lender agrees from time to time
to execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans and Acceptances so executed and
delivered; provided, however, that the failure of any Borrower to execute or
deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

 

103



--------------------------------------------------------------------------------

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Obligations, and each distribution made by the Administrative
Agent pursuant to any Loan Document in respect of the Obligations, shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages. Any direct payment received by a Lender on or after the CAM
Exchange Date, including by way of set-off, in respect of an Obligation shall be
paid over to the Administrative Agent for distribution to the Lenders in
accordance herewith.

SECTION 9.02. Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit under a Tranche shall be outstanding and undrawn in whole
or in part, or any L/C Disbursement shall not have been reimbursed by the
Company or with the proceeds of a Revolving Borrowing or Swingline Borrowing,
each Lender under such Tranche shall promptly pay over to the Administrative
Agent, in immediately available funds, an amount in US Dollars equal to such
Lender’s Tranche Percentage of such undrawn face amount or (to the extent it has
not already done so) such unreimbursed drawing, as applicable, together with
interest thereon from the CAM Exchange Date to the date on which such amount
shall be paid to the Administrative Agent at the rate that would be applicable
at the time to an ABR Revolving Loan in a principal amount equal to such undrawn
face amount or unreimbursed drawing, as applicable. The Administrative Agent
shall establish a separate account (each, a “Reserve Account”) or accounts for
each Lender for the amounts received with respect to each such Letter of Credit
pursuant to the preceding sentence. The Administrative Agent shall deposit in
each Lender’s Reserve Account such Lender’s CAM Percentage of the amounts
received from the Lenders as provided above. For the purposes of this paragraph,
the US Dollar Equivalent of each Lender’s participation in each Letter of Credit
denominated in an Alternative Currency shall be the amount in US Dollars
determined by the Administrative Agent to be required in order for the
Administrative Agent to purchase currency in the applicable Alternative Currency
in an amount sufficient to enable it to deposit the actual amount of such
participation in such undrawn Letter of Credit in the applicable Alternative
Currency in such Lender’s Reserve Account. The Administrative Agent shall have
sole dominion and control over each Reserve Account, and the amounts deposited
in each Reserve Account shall be held in such Reserve Account until withdrawn as
provided in paragraph (b), (c), (d) or (e) below. The Administrative Agent shall
maintain records enabling it to determine the amounts paid over to it and
deposited in the Reserve Accounts in respect of each Letter of Credit and the
amounts on deposit in respect of each Letter of Credit attributable to each
Lender’s CAM Percentage. The amounts held in each Lender’s Reserve Account shall
be held as a reserve against the LC Exposures, shall be the property of such
Lender, shall not constitute Loans to or give rise to any claim of or against
any Borrower and shall not give rise to any obligation on the part of any
Borrower to pay interest to such Lender, it being agreed that the reimbursement
obligations in respect of Letters of Credit shall arise only at such times as
drawings are made thereunder, as provided in Section 2.06.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit under a Tranche, the Administrative Agent shall,
at the request of the applicable Issuing Bank, withdraw from the Reserve Account
of each Lender under such Tranche any amounts, up to the amount of such Lender’s
CAM Percentage of such drawing or payment, deposited in respect of such Letter
of Credit and remaining on deposit and deliver such amounts to such Issuing Bank
in satisfaction of the reimbursement obligations of the Lenders under such
Tranche under Section 2.06(d) (but not of the Company under Section 2.06(e)). In
the event that any Lender shall default on its obligation to pay over any amount
to the Administrative Agent as provided in this

 

104



--------------------------------------------------------------------------------

Section 9.02, the applicable Issuing Bank shall have a claim against such Lender
to the same extent as if such Lender had defaulted on its obligations under
Section 2.06(d), but shall have no claim against any other Lender in respect of
such defaulted amount, notwithstanding the exchange of interests in the
Company’s reimbursement obligations pursuant to Section 9.01. Each other Lender
shall have a claim against such defaulting Lender for any damages sustained by
it as a result of such default, including, in the event that such Letter of
Credit shall expire undrawn, its CAM Percentage of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, in the currency in which such drawing is denominated, for
the account of the applicable Issuing Bank, on demand, its CAM Percentage of
such drawing or payment.

(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
customary, highly-rated, short-term investments reasonably acceptable to the
Administrative Agent. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.

ARTICLE X

Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and

 

105



--------------------------------------------------------------------------------

also waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Company hereunder shall not be affected by
(a) the failure of any Agent, Issuing Bank or Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; or (e) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not of collection, and waives any right to require that
any resort be had by any Agent, Issuing Bank or Lender to any balance of any
deposit account or credit on the books of any Agent, Issuing Bank or Lender in
favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise (other than the indefeasible payment in full in cash of the
Obligations).

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent, Issuing Bank or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent, Issuing Bank or Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by any Agent, Issuing Bank
or Lender, forthwith pay, or cause to be paid, to the applicable Agent, Issuing
Bank or Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than US Dollars and/or at a place of payment other than New
York and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any Agent, Issuing Bank or Lender, disadvantageous
to such Agent, Issuing Bank or Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and, as a separate and independent
obligation, shall indemnify each Agent, Issuing Bank and Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

 

106



--------------------------------------------------------------------------------

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Agents, the Issuing Banks and the
Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

ARTICLE XI

Miscellaneous

SECTION 11.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o YRC Worldwide Inc., 10990 Roe Avenue, Overland
Park, Kansas 66211, Attention of Treasurer (Telecopy No. 913-323-9824);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Loan and Agency Services, 1111 Fannin, Floor 10, Houston, Texas
77002, Attention of Alice Telles (Telecopy No. 713-750-2938), with a copy to
JPMorgan Chase Bank, National Association, 270 Park Avenue, Floor 4, New York,
New York 10017, Attention of Robert Kellas (Telecopy No. 212-270-5100);

(iii) if to the Canadian Agent, to it at JPMorgan Chase Bank, National
Association, 200 Bay Street, Floor 18, Toronto, Ontario M5J 2J2, Canada,
Attention of Amanda Vidulich (Telecopy No. 416-981-9128);

(iv) if to the UK Agent, to it at J.P. Morgan Europe Limited, 125 London Wall,
Floor 9, London EC2Y5AJ, United Kingdom, Attention of Lesley Pluck (Telecopy
No. 44 207 7772360);

(v) if to any Issuing Bank, to it at its address (or telecopy number) set forth
in its Issuing Bank Agreement;

(vi) if to the US Tranche Swingline Lender, to it at JPMorgan Chase Bank,
National Association, Loan and Agency Services, 1111 Fannin, Floor 10, Houston,
Texas 77002, Attention of Alice Telles (Telecopy No. 713-750-2938);

 

107



--------------------------------------------------------------------------------

(vii) if to the Canadian Tranche Swingline Lender, to it at JPMorgan Chase Bank,
National Association, 200 Bay Street, Floor 18, Toronto, Ontario M5J 2J2,
Canada, Attention of Amanda Vidulich (Telecopy No. 416-981-9128);

(viii) if to the UK Tranche Swingline Lender, to it at J.P. Morgan Europe
Limited, 125 London Wall, Floor 9, London EC2Y5AJ, United Kingdom, Attention of
Lesley Pluck (Telecopy No. 44 207 7772360); and

(ix) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Applicable Agent and the
applicable Lender. Each Agent or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 11.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, acceptance of a Draft or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall;

 

108



--------------------------------------------------------------------------------

(i) increase any Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan, Acceptance or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby,

(iii) postpone the date of any scheduled payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any amount in respect of
any Acceptance, or any fees payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby (it
being understood that waiver of a mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a postponement or waiver of a scheduled
payment or date of expiration),

(iv) change Section 2.19(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
affected thereby (it being understood that any increase in the total US Tranche
Commitments, Canadian Tranche Commitments or UK Tranche Commitments pursuant to
Section 2.10 shall not be deemed to alter such pro rata sharing of payments),

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender,

(vi) release the Company or all or substantially all of the Subsidiary
Guarantors from, or limit or condition, its or their obligations under Article X
or the Subsidiary Guarantee Agreement without the written consent of each
Lender,

(vii) change any provisions of Article IX without the written consent of each
Lender affected thereby, or

(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, any Issuing Bank or any Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of such Agent, such Issuing Bank or such Swingline Lender, as the case
may be, and (B) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the US Tranche
Lenders (but not the Canadian Tranche Lenders or the UK Tranche Lenders) or the
Canadian Tranche Lenders (but not the US Tranche Lenders or the UK Tranche
Lenders) or the UK Tranche Lenders (but not the US Tranche Lenders or the
Canadian Tranche Lenders) may be effected by an agreement or agreements

 

109



--------------------------------------------------------------------------------

in writing entered into by the Company and requisite percentage in interest of
the affected Tranche of Lenders. Notwithstanding the foregoing, any amendment to
this Agreement solely for the purpose of effecting an increase in the total
Commitments in any Tranche pursuant to Section 2.10 may be entered into by the
Company and any other relevant Borrower, the Administrative Agent and any other
Applicable Agent, any Lender that has agreed to increase its Commitment in the
relevant Tranche and any Person that has agreed to become a Lender hereunder and
to have a Commitment in the relevant Tranche.

(c) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 11.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
a single counsel, and one additional local counsel in each applicable
jurisdiction, for the Administrative Agent and its Affiliates, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of a single counsel, and one
additional local counsel in each applicable jurisdiction, for the Agents, the
Issuing Bank(s) and the Lenders (and, solely in the event of a conflict of
interest, one additional counsel to the Agents, the Issuing Bank(s) and the
Lenders, taken as a whole), in connection with the enforcement or protection of
its rights in connection with any Loan Document, including its rights under this
Section, or in connection with the Loans made, Acceptances accepted or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans,
Acceptances or Letters of Credit.

(b) The Company shall indemnify each Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan, Acceptance or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability arising out of the

 

110



--------------------------------------------------------------------------------

operations or properties of the Company or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of, or breach of the Loan Documents by, such Indemnitee (or any of
its Related Parties) or to the extent that such losses, claims, damages,
liabilities or related expenses result from any disputes solely among the
Indemnitees and not involving the Company or any of its Subsidiaries.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent, such Issuing Bank or such Swingline Lender in its capacity as such; and
provided further that payment of any amount by any Lender pursuant to this
clause (c) shall not relieve the Company of its obligation to pay such amount,
and such Lender shall have a claim against the Company for such amount. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum (without duplication) of the total Exposures and unused
Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto (or
its Related Parties), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan, Acceptance or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 11.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

111



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) each Issuing Bank, unless a Term Loan is being assigned.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans (and Acceptances, if applicable) of any Tranche, the amount
of the Commitment or Loans (and Acceptances, if applicable) of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000, or in the case of a
Term Loan, $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Loans (and Acceptances, if applicable);

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 unless otherwise agreed by the Administrative
Agent;

(D) the assignee, if it is not already a Lender under the applicable Tranche,
hereby represents and warrants for the benefit of the Borrowers, the Agents and
the Lenders that, as of the date of such assignment, it will comply with
Section 2.18(e) and (f) with respect to withholding tax on payments by the
Borrowers; and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

112



--------------------------------------------------------------------------------

For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, face amount of Acceptances and principal amount of LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the Agents,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, the other Agents, the Issuing
Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.19(d) or 11.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

113



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of any Borrower, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it and the Acceptances accepted by it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.18(e) and
(f) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans,

 

114



--------------------------------------------------------------------------------

acceptance of any Drafts and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
(including any amount in respect of any Acceptance) is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Revolving Commitments
have not expired or terminated. The provisions of Sections 2.16, 2.17, 2.18 and
11.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit,
the Acceptances and the Commitments or the termination of this Agreement or any
other Loan Document or any provision hereof or thereof.

SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 11.07. Severability. Any provision of this Agreementany Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereofthereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all the obligations of such Borrower now or hereafter existing under this
AgreementSecured Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreementthe Loan Documents
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Promptly upon the exercise of any
set off rights by any Lender or its Affiliate, such Lender shall give notice
thereof to the Adminstrative agentAdministrative Agent and the Borrower;
provided that failure of such Lender to provide such notice shall in no way be
deemed a breach under any provision of this Agreement or any other Loan
Document.

 

115



--------------------------------------------------------------------------------

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be binding (subject to appeal as provided by
applicable law) and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that any Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01, and each of the Borrowers
hereby appoints the Company as its agent for service of process. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

116



--------------------------------------------------------------------------------

SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) in connection with the
Transactions, (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (with, to the extent permitted by applicable law, prompt
notice thereof to the Company), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its Swap Obligations,
(g) with the consent of the Company or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Agent, any Issuing Bank or any Lender
on a nonconfidential basis from a source other than the Company. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 11.13. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

117



--------------------------------------------------------------------------------

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 11.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 11.14. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Act.

SECTION 11.15. Appointment for Perfection; Release of Collateral.

(a) Each Lender hereby appoints each other Lender as its agent for the purpose
of perfecting Liens, for the benefit of the Administrative Agent and the Holders
of Secured Obligations, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected only by possession. Should any
Lender (other than the Administrative Agent) obtain possession of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

(b) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to or for the
benefit of the Administrative Agent by the Company or any of its Subsidiaries on
any Collateral (i) upon (A) the termination of the Commitments and payment in
full of the Obligations (other than contingent indemnification obligations not
yet due and payable), (B) the termination or expiration of any Swap Agreements
evidencing any of the Swap Obligations or the substitution of credit in a manner
reasonably satisfactory to any swap counterparty in respect thereof and (C) the
expiration or termination of all Letters of Credit (or provision therefore in a
manner reasonably satisfactory to the Issuing Banks), (ii) that is sold or to be
sold as party of or in connection with any sale permitted under the Loan
Documents, (iii) owned by a Domestic Loan Party upon release of such Domestic
Loan Party from its obligations under its Subsidiary Guaranty in connection with
any such release permitted under the Loan Documents or (iv) in accordance with
the terms of Section 5.10(e). Any such release shall not in any manner
discharge, affect, or impair the Secured Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

[Signature Pages Follow]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

YRC WORLDWIDE INC., as the Company By  

 

Name:   Title:   REIMER EXPRESS LINES LTD./REIMER EXPRESS LTEE, as a Canadian
Borrower By  

 

Name:   Title:   YRC LOGISTICS LTD., as a UK Borrower By  

 

Name:   Title:  

Signature Page to Credit Agreement

YRC Worldwide Inc. et al



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION, individually

and as Administrative Agent,

By  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH,
individually and as Canadian Agent By  

 

Name:   Title:  

J. P. MORGAN EUROPE LIMITED,

individually and as UK Agent

By  

 

Name:   Title:   [OTHER LENDERS TO COME]

Signature Page to Credit Agreement

YRC Worldwide Inc. et al



--------------------------------------------------------------------------------

SCHEDULE 2.01

Lenders and Commitments

 

LENDER

   US Tranche
Revolving
Commitment    US Tranche
Term Loan
Commitment    Canadian
Tranche
Commitment    UK Tranche
Commitment

JPMorgan Chase Bank, National Association

   $ 108,409,187    $ 19,090,813    $ 0    $ 0

JPMorgan Chase Bank, National Association, Toronto Branch

   $ 0    $ 0    $ 10,000,000    $ 0

JPMorgan Chase Bank, National Association, London Branch

   $ 0    $ 0    $ 0    $ 2,500,000

Bank of America, N.A.

   $ 102,505,435    $ 16,974,565    $ 0    $ 0

Bank of America, N.A. (Canada Branch)

   $ 0    $ 0    $ 5,000,000    $ 0

SunTrust Bank

   $ 107,505,435    $ 16,974,565    $ 0    $ 0

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

   $ 107,505,435    $ 16,974,565    $ 0    $ 0

US Bank National Association

   $ 102,505,435    $ 16,974,565    $ 5,000,000    $ 0

Wachovia Bank, National Association

   $ 102,505,435    $ 16,974,565    $ 0    $ 5,000,000

LaSalle Bank National Association

   $ 73,409,091    $ 11,590,909    $ 0    $ 0

The Royal Bank of Scotland plc

   $ 70,909,091    $ 11,590,909    $ 0    $ 2,500,000

BMO Capital Markets Financing, Inc.

   $ 38,181,818    $ 6,818,182    $ 0    $ 0

Bank of Montreal

   $ 0    $ 0    $ 5,000,000    $ 0

Sumitomo Mitsui Banking Corporation

   $ 25,909,091    $ 4,090,909    $ 0    $ 0

UMB Bank, n.a.

   $ 21,590,909    $ 3,409,091    $ 0    $ 0

Taiwan Business Bank

   $ 12,954,546    $ 2,045,454    $ 0    $ 0

Mega International Commercial Bank Co., Ltd., New York Branch

   $ 8,636,364    $ 1,363,636    $ 0    $ 0

Taipei Fubon Commercial Bank, New York Agency

   $ 8,636,364    $ 1,363,636    $ 0    $ 0

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

   $ 7,600,000    $ 1,200,000    $ 0    $ 0

Hua Nan Commercial Bank, Ltd., New York Agency

   $ 7,600,000    $ 1,200,000    $ 0    $ 0

Bank of Communications Co., Ltd., New York Branch

   $ 4,318,182    $ 681,818    $ 0    $ 0

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 4,318,182    $ 681,818    $ 0    $ 0

TOTAL

   $ 915,000,000    $ 150,000,000    $ 25,000,000    $ 10,000,000



--------------------------------------------------------------------------------

ANNEX B

SCHEDULES TO

CREDIT AGREEMENT

Schedule 3.11

Subsidiaries

 

Name of Subsidiary

  

Jurisdiction of

Incorporation or

Organization

  

Holder(s) of Ownership Interest

Express Lane Service, Inc.

   Delaware    YRC Worldwide Inc.

OPK Insurance Company Ltd.

   Bermuda    YRC Worldwide Inc.

Roadway LLC

   Delaware    YRC Worldwide Inc.

Roadway Express, Inc.

   Delaware    Roadway LLC

Reimer Express Lines, Ltd.

   Canada    Roadway Express, Inc.

Reimer Express Driver Training Institute Inc.

   Manitoba    Reimer Express Lines, Ltd.

Reimer Finance, LP

   New Brunswick   

Roadway Express, Inc. (99%)

YRC Worldwide Inc. (1%)

Roadway Express International, Inc.

   Delaware    Roadway Express, Inc.

Roadway Express S.A. de C.V.

   Mexico   

Roadway Express, Inc. (99.99%)

Transcontinental Lease S. de R.L. de C.V. (0.01%)

Roadway Reverse Logistics, Inc.

   Ohio    Roadway Express, Inc.

Transcontinental Lease S. de R.L. de C.V.

   Mexico   

Roadway Express, Inc. (99.9%)

Roadway Express International, Inc. (.01%)

Roadway Next Day Corporation

   Pennsylvania    Roadway LLC

New Penn Motor Express, Inc.

   Pennsylvania    Roadway Next Day Corporation

YRC Association Solutions, Inc.

   Delaware    YRC Worldwide Inc.

YRC Assurance Co. Ltd.

   Bermuda    YRC Worldwide Inc.

YRC International Investments, Inc.

   Delaware    YRC Worldwide Inc.



--------------------------------------------------------------------------------

ANNEX B

SCHEDULES TO

CREDIT AGREEMENT

 

Name of Subsidiary

  

Jurisdiction of
Incorporation or
Organization

  

Holder(s) of Ownership Interest

YRC Logistics LA S.R.L.

   Peru   

YRC International Investments, Inc. (99%)

YRC Logistics, Inc. (1%)

YRC Logistics Inc. S.R.L.

   Argentina   

YRC International Investments, Inc. (90%)

YRC Logistics, Inc. (10%)

YRC Logistics Limitada

   Colombia   

YRC International Investments, Inc. (99%)

YRC Logistics, Inc. (1%)

YGPS (EU) Limited

   United Kingdom    YRC International Investments, Inc.

YRC Logistics B.V.

   Netherlands    YRC International Investments, Inc.

YRC Logistics Limited

   United Kingdom    YGPS (EU) Limited

YRC Logistics, Inc. Limitada

   Chile   

YRC International Investments, Inc. (99%)

YRC Logistics, Inc. (1%)

YRC Worldwide Pte Ltd.

   Singapore    YRC International Investments, Inc.

YRC Logistics Asia Limited

   Hong Kong    YRC Worldwide Pte Ltd.

GPS Worldwide Malaysia Sdn Bhd

   Malaysia    YRC Logistics Asia Limited

YRC Logistics (Thailand) Co., Limited

   Thailand    YRC Logistics Asia Limited

YRC Logistics China (Hong Kong) Limited

   Hong Kong    YRC Logistics Asia Limited

YRC Logistics Hong Kong Limited

   Hong Kong    YRC Logistics Asia Limited

YRC Logistics India Private Limited

   India    YRC Logistics Asia Limited

YRC Logistics Japan Limited

   Japan    YRC Logistics Asia Limited

YRC Jin Jiang Logistics Co., Ltd.

   Hong Kong   

YRC Logistics Asia Limited (75%)

Third Party (25%)



--------------------------------------------------------------------------------

ANNEX B

SCHEDULES TO

CREDIT AGREEMENT

 

Name of Subsidiary

  

Jurisdiction of

Incorporation or

Organization

  

Holder(s) of Ownership Interest

YRC Logistics Korea Limited    Korea    YRC Logistics Asia Limited YRC Logistics
Malaysia Sdn Bhd    Malaysia    YRC Logistics Asia Limited YRC Logistics
Philippines Inc.    Philippines    YRC Logistics Asia Limited YRC Logistics
Singapore Pte. Ltd.    Singapore    YRC Logistics Asia Limited YRC Logistics
Taiwan Limited    Taiwan    YRC Logistics Asia Limited YRC Logistics Vietnam
Limited    British Virgin Islands    YRC Logistics Asia Limited PT Meridian IQ
Indonesia International    Indonesia    YRC Logistics Asia Limited YRC
Mortgages, LLC    Delaware    YRC Worldwide Inc. YRC North American
Transportation, Inc.    Delaware    YRC Worldwide Inc. YRC Regional
Transportation, Inc.    Delaware    YRC Worldwide Inc. IMUA Handling Corporation
   Hawaii    YRC Regional Transportation, Inc. YRC Logistics Services Inc.   
Illinois    YRC Regional Transportation, Inc. YRC Logistics Services Inc.
(Quebec)    Canada    YRC Logistics Services Inc. USF Logistics (Mexico) Inc.   
Delaware    YRC Logistics Services Inc. YRC Logistics, S. de R.L. de C.V.   
Mexico   

YRC Logistics Services, Inc. (99.97%)

USF Logistics (Mexico) Inc. (0.03%)

Meridian IQ Leasing, S. de R.L. de C.V.    Mexico   

YRC Logistics, S. de R.L. de C.V. (99.97%)

USF Logistics (Mexico) Inc. (0.03%)

Meridian IQ Servicios, S. de R.L. de C.V.    Mexico   

YRC Logistics, S. de R.L. de C.V. (99.97%)

USF Logistics (Mexico) Inc. (0.03%)



--------------------------------------------------------------------------------

ANNEX B

SCHEDULES TO

CREDIT AGREEMENT

 

Name of Subsidiary

  

Jurisdiction of

Incorporation or

Organization

  

Holder(s) of Ownership Interest

USF Logistics Services (Puerto Rico) Inc.    Delaware    YRC Logistics Services
Inc. YRC Logistics Inc. (Ontario)    Ontario    YRC Logistics Services Inc. YRC
Logistics Supply Chain Solutions Inc.    Ontario    YRC Logistics Services Inc.
USF Bestway Inc.    Arizona    YRC Regional Transportation, Inc. USF Canada Inc.
   Delaware    YRC Regional Transportation, Inc. USF Dugan Inc.    Kansas    YRC
Regional Transportation, Inc. USF Glen Moore Inc.    Pennsylvania    YRC
Regional Transportation, Inc. USF Holland Inc.    Michigan    YRC Regional
Transportation, Inc. USF Holland International Sales Corporation    Nova Scotia
   USF Holland Inc. USF Mexico Inc.    Delaware    YRC Regional Transportation,
Inc. USF RedStar LLC    Delaware    YRC Regional Transportation, Inc. USF
Reddaway Inc.    Oregon    YRC Regional Transportation, Inc. USF Sales
Corporation    Delaware    YRC Regional Transportation, Inc. USF Technology
Services Inc.    Illinois    YRC Regional Transportation, Inc. USFreightways
Corporation    Delaware    YRC Regional Transportation, Inc. YRC Worldwide
Technologies, Inc.    Delaware    YRC Worldwide Inc. YRC Logistics, Inc.   
Delaware    YRC Worldwide Technologies, Inc. YRC Logistics Global, LLC   
Delaware    YRC Logistics, Inc. Globe.Com Lines, Inc.    Delaware    YRC
Logistics Global, LLC Yellow Roadway Receivables Funding Corporation    Delaware
   YRC Worldwide Inc.



--------------------------------------------------------------------------------

ANNEX B

SCHEDULES TO

CREDIT AGREEMENT

Name of Subsidiary

  

Jurisdiction of
Incorporation or
Organization

  

Holder(s) of Ownership Interest

Yellow Transportation, Inc.    Indiana    YRC Worldwide Inc. Yellow
Transportation of British Columbia, Inc.    British Columbia    Yellow
Transportation, Inc. Yellow Transportation of Ontario, Inc.    Ontario    Yellow
Transportation, Inc. YRC Transportation S.A. de C.V.    Mexico   

Yellow Transportation of Ontario, Inc. (41.1%)

Yellow Transportation, Inc. (58.9%)

YRC Services, S. de R.L. de C.V.    Mexico    YRC Transportation S.A. de C.V.
YRC Enterprise Solutions Group Inc.    Delaware    YRC Worldwide Inc.